Exhibit 10.2

THIRD AMENDMENT TO CREDIT AGREEMENT

THIS THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT is dated as of the
19th day of December, 2008 (this “Third Amendment” or this “Amendment”), and
entered into among MEDIA GENERAL, INC., a Virginia corporation (the “Borrower”),
the Lenders signatory hereto, and BANK OF AMERICA, N.A., a national banking
association, individually and as Administrative Agent (in such latter capacity,
the “Administrative Agent”).

BACKGROUND:

A. The Borrower, the Administrative Agent, the L/C Issuer, the Co-Syndication
Agents, the Co-Documentation Agents and Lenders entered into an Amended and
Restated Credit Agreement, dated as of March 14, 2005, as amended by that
certain First Amendment to Credit Agreement, dated as of May 31, 2006, and by
that Second Amendment to Credit Agreement, dated as of October 19, 2007 (the
“Credit Agreement”). Unless specifically defined or redefined below, capitalized
terms used herein shall have the meanings ascribed thereto in the Credit
Agreement (as amended hereby).

B. The Borrower has requested amendments to certain provisions of the Credit
Agreement, and the Borrower has agreed to grant a security interest (and to
cause its Subsidiaries to grant a security interest) in and to all of its and
their respective properties and assets except certain immaterial assets.

C. The Lenders, the Administrative Agent and the L/C Issuer hereby agree to
amend the Credit Agreement, subject to the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of the covenants, conditions and agreements
hereafter set forth, and for other good and valuable consideration, the receipt
and adequacy of which are all hereby acknowledged, the Borrower, the Lenders,
the Administrative Agent and the L/C Issuer covenant and agree as follows:

SECTION 1. AMENDMENTS.

(a) On the Third Amendment Effective Date, the document title and introductory
paragraph of the Credit Agreement is hereby deleted in its entirety and replaced
with the following:

MEDIA GENERAL, INC.

$600,000,000

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of March 14, 2005,
among MEDIA GENERAL, INC., a Virginia corporation, each lender



--------------------------------------------------------------------------------

from time to time party hereto, SUNTRUST BANK and THE BANK OF TOKYO-MITSUBISHI,
LTD., NEW YORK BRANCH, as Co-Syndication Agents, THE BANK OF NOVA SCOTIA and THE
ROYAL BANK OF SCOTLAND, PLC, as Co-Documentation Agents and BANK OF AMERICA,
N.A., as Administrative Agent and L/C Issuer.

(b) On the Third Amendment Effective Date, Section 1.01 of the Credit Agreement
is hereby amended by adding the following defined terms therein in proper
alphabetical order:

“Adjusted Working Capital” means for any Person, (a) the current assets of such
Person (excluding cash and Cash Equivalents) minus (ii) the current liabilities
of such Person (excluding the current portion of any long-term Indebtedness
(including Capital Lease Obligations), and excluding deferred income tax
liabilities of, such Person), each as determined on a consolidated basis.

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are charged
to current operations in accordance with GAAP). For purposes of this definition,
the purchase price of equipment that is purchased simultaneously with the
trade-in of existing equipment or with insurance proceeds shall be included in
Capital Expenditures only to the extent of the gross amount by which such
purchase price exceeds the credit granted by the seller of such equipment for
the equipment being traded in at such time or the amount of such insurance
proceeds, as the case may be.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Collateral Documents and other Liens
permitted hereunder):

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

(b) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 90 days from the date of acquisition thereof;

(c) commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least Prime-1 (or the then
equivalent grade) by Moody’s or at least A-1 (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof; and

 

2



--------------------------------------------------------------------------------

(d) Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means Bank of America and its Affiliates and any other
Person that, at the time it enters into a Cash Management Agreement, is a Lender
or an Affiliate of a Lender, in its capacity as a party to such Cash Management
Agreement.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

“Collateral” means all of the collateral and mortgaged property referred to in
the Collateral Documents and all of the other property that is or is intended
under the terms of the Collateral Documents or Loan Documents to be subject to
Liens in favor of the Administrative Agent for the benefit of the Secured
Parties, including, without limitation, all cash, assets, real estate and other
properties of the Borrower and its Subsidiaries, but excluding certain assets
(i) not required to be subject to Liens securing the Obligations by the terms of
this Agreement or any Loan Document or (ii) immaterial to the Borrower and its
Subsidiaries.

“Collateral Agent” means Bank of America, N.A., or any such successor collateral
agent in accordance with the terms of the Intercreditor Agreement.

“Collateral Documents” means, collectively, the Security Agreements, the Pledge
Agreements, the Pledge Agreement Supplements, the Mortgages, the Intercreditor
Agreement, each of the collateral assignments, mortgages, deeds of trust,
Security Agreement Supplements, security agreements, pledge agreements, account
control deposit agreements or other similar agreements delivered to the
Administrative Agent in connection with the Third Amendment, pursuant to
Section 6.12 and Section 6.13, or otherwise, and each of the other agreements,
instruments or documents that creates, evidences or provides notice of, or
purports to create a Lien for the benefit of the Secured Parties.

 

3



--------------------------------------------------------------------------------

“Consolidated Interest Charges” means, for any period of determination, the sum
of (a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, (b) all interest paid or
payable with respect to discontinued operations and (c) the portion of Capital
Lease Obligations that is treated as interest in accordance with GAAP, in each
case, of or by the Borrower and its Subsidiaries on a consolidated basis for
such period of determination.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Eurodollar Unavailability Period” means any period of time during which a
notice delivered to the Borrower in accordance with Section 3.03(a) shall remain
in force and effect.

“Excess Cash Flow” means, for any fiscal year of the Borrower, the excess (if
any) of:

(a) the sum of (i) EBITDA for such fiscal year plus (ii) non-cash charges for
such fiscal year (without duplication);

less (to the extent not already deducted)

(b) the sum (for such fiscal year) of (i) Consolidated Interest Charges actually
paid in cash by the Borrower and its Subsidiaries, (ii) scheduled principal
repayments, to the extent actually made, of term loans under the Term Loan
Agreement, (iii) all income taxes actually paid in cash by the Borrower and its
Subsidiaries, (iv) Adjusted Working Capital of such Person as determined on the
last day of such year minus Adjusted Working Capital as determined on the first
day of such year, plus all Restricted Payments made during such year (except
Restricted Payments made to any Loan Party), (v) Capital Expenditures actually
made by the Borrower and its Subsidiaries in such fiscal year, (vi) without
duplication, Investments made during such year that were permitted by
Section 7.02(d), and (vii) all non-cash revenues and gains, to the extent
included in determining EBITDA.

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds,
pension plan reversions, proceeds of insurance (other than proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings), condemnation awards (and payments in lieu thereof), indemnity
payments and any purchase price adjustments.

“Hedge Bank” means (a) any Person that, at the time it entered into an interest
rate Swap Contract permitted under Article VI or VII, was a Lender or an
Affiliate of a Lender and (b) the Administrative Agent and each of its
Affiliates party to a Swap Contract, in its capacity as a party to such Swap
Contract.

 

4



--------------------------------------------------------------------------------

“Impacted Lender” means a Defaulting Lender or a Lender as to which (a) the L/C
Issuer or the Administrative Agent has a good faith belief that the Lender has
defaulted in fulfilling its obligations under one or more other syndicated
credit facilities or (b) an entity that Controls the Lender has been deemed
insolvent or become subject to a bankruptcy or other similar proceeding.

“Intercreditor Agreement” means that certain Intercreditor Agreement executed as
of the Third Amendment Effective Date between the Administrative Agent, the
agent under the Term Loan Agreement and the Borrower, substantially in the form
of Exhibit I with such immaterial changes as acceptable to the Administrative
Agent.

“L/C Cash Collateral” means any cash that is held by Bank of America as Cash
Collateral for any L/C Obligations in accordance with Section 2.04.

“Market Disruption Spread” means zero unless a notice delivered pursuant to
Section 3.03(b) is in effect, in which case such spread shall be a rate per
annum equal to 1.00%.

“Mortgage” has the meaning specified in Section 6.12.

“Mortgage Policy” has the meaning specified in Section 6.12.

“Net Cash Proceeds” means:

(a) with respect to any Disposition by the Borrower or any other Loan Party, or
any Extraordinary Receipt received or paid to the account of the Borrower or any
other Loan Party, the excess, if any, of (i) the sum of cash and Cash
Equivalents received in connection with such transaction (including any cash or
Cash Equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) over (ii) the sum of (A) the principal amount of any Indebtedness that
is secured by the applicable asset and that is required to be repaid in
connection with such transaction (other than Indebtedness under the Loan
Documents), (B) the reasonable, customary and documented out-of-pocket expenses
incurred by the Borrower or such other Loan Party in connection with such
transaction and (C) income taxes reasonably estimated to be actually payable
within two years of the date of the relevant transaction as a result of any gain
recognized in connection therewith; provided that, if the amount of any
estimated taxes pursuant to subclause (C) exceeds the amount of taxes actually
required to be paid in cash in respect of such Disposition or Extraordinary
Receipt, the aggregate amount of such excess shall constitute Net Cash Proceeds;
and

(b) with respect to the sale or issuance of any Equity Interest by the Borrower
or any other Loan Party, or the incurrence or issuance of any Indebtedness by
the Borrower or any other Loan Party, the excess of (i) the sum of the cash and
Cash Equivalents received in connection with such transaction over (ii) the
underwriting

 

5



--------------------------------------------------------------------------------

discounts and commissions, and other reasonable, customary and documented
out-of-pocket expenses, incurred by the Borrower or such other Loan Party in
connection therewith.

“NPL” means the National Priorities List under CERCLA.

“Pledge Agreement” means those certain Pledge Agreements made by the Borrower
and its Subsidiaries for the benefit of the Secured Parties and the Term Loan
Secured Parties, substantially in the form acceptable to the Administrative
Agent and all Pledge Agreement Supplements executed and delivered by the
Borrower or a Subsidiary.

“Pledge Agreement Supplement” means any supplement executed in connection with
any Pledge Agreement.

“Prime Rate” means the rate of interest in effect for such day as publicly
announced from time to time by Bank of America as its “prime rate.” The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

“Public Lender” has the meaning specified in Section 6.02.

“Reduction Amount” has the meaning specified in Section 2.06(c)(ix).

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

“Secured Hedge Agreement” means (a) any interest rate Swap Contract permitted
under Article VI or VII that was entered into by and between any Loan Party and
any Hedge Bank prior to the Third Amendment Effective Date, and (b) any Swap
Contract entered into by and between any Loan Party and Bank of America or any
Affiliate of Bank of America prior to the Third Amendment Effective Date.

“Secured Obligations” means the Obligations and the “Obligations” as defined in
the Term Loan Agreement.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks and each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05.

“Security Agreement” means those certain Security Agreements made by the
Borrower and its Subsidiaries for the benefit of the Secured Parties and the
Term Loan Secured Parties, substantially in the form acceptable to the
Administrative Agent and all Security Agreement Supplements executed and
delivered by a Subsidiary.

 

6



--------------------------------------------------------------------------------

“Security Agreement Supplement” means any supplement executed in connection with
any Security Agreement.

“Term Loan Secured Parties” means the “Secured Parties” as defined in the Term
Loan Agreement.

“Third Amendment” means that certain Third Amendment to Credit Agreement, dated
as of December 19, 2008, among the Borrower, the Lenders and the Administrative
Agent.

“Third Amendment Effective Date” means, as applicable in the context used, the
date that all applicable conditions of effectiveness set forth in the Third
Amendment are satisfied with respect to any provision therein.

(c) On the Third Amendment Effective Date, Section 1.01 of the Credit Agreement
is hereby amended by deleting the following defined terms therein:

“Domestic Subsidiary”

“First Amendment”

“First Amendment Effective Date”

“Second Amendment Covenant Effective Date”

“Senior Note Agreement”

“Senior Note Documents”

“Senior Notes”

“Swing Line”

“Swing Line Borrowing”

“Swing Line Lender”

“Swing Line Loan”

“Swing Line Loan Notice”

“Swing Line Sublimit”

(d) On the Third Amendment Effective Date, the definition of “Aggregate
Commitments” set forth in Section 1.01 of the Credit Agreement is hereby amended
to read as follows:

“Aggregate Commitments” means the Commitments of all the Lenders.
Notwithstanding anything herein or in any other Loan Document to the contrary,
commencing on the Third Amendment Effective Date, the Aggregate Commitments
shall be reduced to an aggregate amount for all Lenders not to exceed
$600,000,000.

 

7



--------------------------------------------------------------------------------

(e) On the Third Amendment Effective Date, the definition of “Applicable Rate”
set forth in Section 1.01 of the Credit Agreement is hereby amended to read as
follows:

“Applicable Rate” means the following percentages per annum, based upon the
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 6.02(b):

Applicable Rate

 

Pricing Level

  

Leverage Ratio

   Facility Fee     Eurodollar Rate +
Letters of Credit     Base Rate  

8

   >6.00    0.500 %   3.500 %   2.500 %

7

   <6.00:1 but >5.75:1    0.500 %   2.750 %   1.750 %

6

   <5.75:1 but >5.25:1    0.500 %   1.750 %   0.750 %

5

   <5.25:1 but >4.50:1    0.400 %   1.350 %   0.350 %

4

   <4.50:1 but >3.50:1    0.150 %   0.600 %   0.00 %

3

   <3.50:1 but >2.50:1    0.125 %   0.500 %   0.00 %

2

   <2.50:1 but >1.50:1    0.100 %   0.400 %   0.00 %

1

   <1.50:1    0.080 %   0.295 %   0.00 %

Any increase or decrease in the Applicable Rate resulting from a change in the
Leverage Ratio shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 8 shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered, until the first Business Day
after the date on which such Compliance Certificate is delivered.
Notwithstanding the foregoing, the Applicable Rates in effect on the Third
Amendment Effective Date and thereafter shall be the rates set forth above based
upon the most recently delivered Compliance Certificate.

(f) On the Third Amendment Effective Date, the definition of “Base Rate” set
forth in Section 1.01 of the Credit Agreement is hereby amended to read as
follows:

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the sum of  1/2 of 1% plus the Federal Funds Rate for such day, (b) the
Prime Rate for such day and (c) except during a Eurodollar Unavailability
Period, the sum of (i) 1.00% plus (ii) the Eurodollar Rate (for an Interest
Period of one month, determined in accordance with subclause (b) of the
definition of Eurodollar Rate) plus (iii) the Market Disruption Spread, if any.

 

8



--------------------------------------------------------------------------------

(g) On the Third Amendment Effective Date, the definition of “Borrowing” set
forth in Section 1.01 of the Credit Agreement is hereby amended to read as
follows:

“Borrowing” means a Committed Borrowing or a Bid Borrowing, as the context may
require.

(h) On the Third Amendment Effective Date, the definition of “Commitment” set
forth in Section 1.01 of the Credit Agreement is hereby amended to read as
follows:

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrower pursuant to Section 2.01 and (b) purchase participations
in L/C Obligations, in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Lender’s name on Schedule 2.01
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be reduced from time to time in
accordance with this Agreement. Notwithstanding anything herein or in any other
Loan Document to the contrary, commencing on the Third Amendment Effective Date,
the Commitment shall be reduced to those amounts listed on Schedule 2.01 to the
Third Amendment.

(i) On the Third Amendment Effective Date, the definition of “Compliance
Certificate” set forth in Section 1.01 of the Credit Agreement is hereby amended
to read as follows:

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E, or in such other form acceptable to the Administrative Agent.

(j) On the Third Amendment Effective Date, the definition of “Defaulting Lender”
set forth in Section 1.01 of the Credit Agreement is hereby amended to read as
follows:

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Committed Loans or participations in L/C Obligations required to be funded
by it hereunder within one Business Day of the date required to be funded by it
hereunder, (b) has otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless the subject of a good faith dispute,
or (c) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding.

(k) On the Third Amendment Effective Date, the definition of “EBITDA” set forth
in Section 1.01 of the Credit Agreement is hereby amended to read as follows:

“EBITDA” means, for any period, for the Borrower and its Subsidiaries on a
consolidated basis, an amount equal to Net Income for such period plus (a) the
following to the extent deducted in calculating such Net Income: (i) Interest
Expense for such period, (ii) the provision for Federal, state, local and
foreign income taxes payable by the

 

9



--------------------------------------------------------------------------------

Borrower and its Subsidiaries for such period, (iii) depreciation and
amortization expense, (iv) all film amortization cash charges, less any film
cash payments, (iv) other non-recurring expenses of the Borrower and its
Subsidiaries reducing such Net Income which do not represent a cash item in such
period or any future period and (v) actual one-time cash employment severance
costs paid during such period, provided that, the aggregate amount of all such
cash employment severance costs from the Closing Date through the end of such
period do not exceed $15,000,000 and minus (b) the following to the extent
included in calculating such Net Income: (i) Federal, state, local and foreign
income tax credits of the Borrower and its Subsidiaries for such period and
(ii) all non-cash items increasing Net Income for such period; provided that for
the purposes of determination of the Leverage Ratio and the Interest Coverage
Ratio, EBITDA shall be determined as if any Subsidiary that has become or ceased
to be a Subsidiary during the fiscal quarter then ending or the immediately
preceding three fiscal quarters, was (or, in the case of a Subsidiary that has
ceased to be a Subsidiary, was not) a Subsidiary at all times during such
period.

(l) On the Third Amendment Effective Date, the definition of “Eligible Assignee”
set forth in Section 1.01 of the Credit Agreement is hereby amended to read as
follows:

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent and the L/C Issuer, and (ii) unless an Event of
Default has occurred and is continuing, the Borrower (each such approval not to
be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, Eligible Assignee shall not include the Borrower or any of the
Borrower’s Affiliates or Subsidiaries.

(m) On the Third Amendment Effective Date, the definition of “Eurodollar Rate”
set forth in Section 1.01 of the Credit Agreement is hereby amended to read as
follows:

“Eurodollar Rate” means:

(a) For any Interest Period with respect to a Eurodollar Rate Loan, the sum of
(i) the rate per annum equal to (A) the British Bankers Association LIBOR Rate,
as published by Reuters (or other commercially available source providing
quotations of BBA LIBOR as designated by the Administrative Agent from time to
time) (“BBA LIBOR”), at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or (B) if such published rate is not available at such time
for any reason, then the Eurodollar Rate for such Interest Period shall be the
rate per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurodollar Rate Loan being made,
continued or converted by Bank of America and with a term equivalent to such
Interest Period would be offered by Bank of America’s London Branch to major
banks in the London interbank Eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period and (ii) the Market Disruption Spread, if
any, as of the time of determination.

 

10



--------------------------------------------------------------------------------

(b) For any interest rate calculation with respect to a Base Rate Loan, the rate
per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London time on
the date of determination (provided that if such day is not a London Business
Day, the next preceding London Business Day) for Dollar deposits being delivered
in the London interbank market for a term of one month commencing that day or
(ii) if such published rate is not available at such time for any reason, the
rate determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the date of determination in same day funds in the
approximate amount of the Base Rate Loan being made, continued or converted by
Bank of America and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank Eurodollar market
at their request at the date and time of determination.

(n) On the Third Amendment Effective Date, the definition of “Fee Letters” set
forth in Section 1.01 of the Credit Agreement is hereby amended to read as
follows:

“Fee Letters” means (a) the letter agreement, dated January 12, 2005, among the
Borrower, the Administrative Agent and Banc of America Securities LLC and
(b) any other fee letter, engagement letter, commitment letter or other letter
entered into by the Borrower and the Administrative Agent, any Arranger or any
Lender in connection with this Agreement or any amendment hereto providing for
the payment of any fees to Bank of America, Banc of America Securities LLC, any
Affiliate of either of them or any Lender.

(o) On the Third Amendment Effective Date, the definition of “Guarantee” set
forth in Section 1.01 of the Credit Agreement is hereby amended to read as
follows:

“Guarantee” means, as to any Person, any (a) obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the primary obligor) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien)

 

11



--------------------------------------------------------------------------------

limited to the lesser of such Indebtedness or the value of the assets securing
such Lien; provided, however, that the term Guarantee shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee shall be deemed to be an amount equal to
the stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. For the purposes of
Section 7.03, Guarantee obligations by the Borrower or any of its Subsidiaries
in respect of Indebtedness shall be calculated without duplication of any other
Indebtedness. The term “Guarantee” as a verb has a corresponding meaning.

(p) On the Third Amendment Effective Date, the definition of “Guaranty” set
forth in Section 1.01 of the Credit Agreement is hereby amended to read as
follows:

“Guaranty” means the First Restated Guaranty made by the Guarantors for the
benefit of the Secured Parties and the Term Loan Secured Parties, substantially
in the form of Exhibit G and all Guaranty Supplements executed and delivered by
a Subsidiary.

(q) On the Third Amendment Effective Date, the definition of “Guaranty
Supplement” set forth in Section 1.01 of the Credit Agreement is hereby amended
to read as follows:

“Guaranty Supplement” means each Supplement to Guaranty in the form of Exhibit A
attached to the Guaranty, to be executed and delivered by each Subsidiary
acquired or created after the date hereof.

(r) On the Third Amendment Effective Date, the definition of “Interest Payment
Date” set forth in Section 1.01 of the Credit Agreement is hereby amended to
read as follows:

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.

(s) On the Third Amendment Effective Date, the definition of “Investment” set
forth in Section 1.01 of the Credit Agreement is hereby amended to read as
follows:

“Investment” means, as to any Person, any direct or indirect Acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of all or any portion of the capital stock or other securities of
another Person, (b) a loan, advance or capital contribution to, Guarantee or
assumption of debt of, or purchase or other acquisition of any other debt or
equity participation or interest in, another Person, including any partnership
or joint venture interest in such other Person and any arrangement pursuant to
which the investor Guarantees Indebtedness of such other

 

12



--------------------------------------------------------------------------------

Person, or (c) the purchase or other acquisition (in one transaction or a series
of transactions) of assets of another Person that constitute a business unit.
For purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

(t) On the Third Amendment Effective Date, the definition of “Lender” set forth
in Section 1.01 of the Credit Agreement is hereby amended to read as follows:

“Lender” means each lender from time to time party hereto.

(u) On the Third Amendment Effective Date, the definition of “Leverage Ratio”
set forth in Section 1.01 of the Credit Agreement is hereby amended to read as
follows:

“Leverage Ratio” means the ratio of (a) Indebtedness of the Borrower and its
Subsidiaries on a consolidated basis as of the last day of the most recently
ended fiscal quarter minus any Indebtedness of the type described in subsection
(c) of the definition of “Indebtedness” that is not currently due and payable,
to (b) EBITDA for the period of the four fiscal quarters most recently ended.

(v) On the Third Amendment Effective Date, the definition of “Loan” set forth in
Section 1.01 of the Credit Agreement is hereby amended to read as follows:

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan or a Bid Loan.

(w) On the Third Amendment Effective Date, the definition of “Loan Documents”
set forth in Section 1.01 of the Credit Agreement is hereby amended to read as
follows:

“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Collateral Document, the Fee Letters, the Guaranty, each Guaranty Supplement,
each Compliance Certificate delivered to the Administrative Agent and signed by
a Responsible Officer of the Borrower, and each other document or agreement
executed by any Loan Party in connection with this Agreement from time to time,
except Swap Contracts.

(x) On the Third Amendment Effective Date, the definition of “Loan Parties” set
forth in Section 1.01 of the Credit Agreement is hereby amended to read as
follows:

“Loan Parties” means, collectively, the Borrower and each Subsidiary and “Loan
Party” means any of them, as applicable in the context in which it is used.

(y) On the Third Amendment Effective Date, the definition of “Material Adverse
Effect” set forth in Section 1.01 of the Credit Agreement is hereby amended to
read as follows:

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition (financial or otherwise) of the Borrower or the
Borrower and its Subsidiaries taken as a whole; (b) the ability of the Borrower
or the Borrower and the other Loan Parties, taken as a whole, to perform its or
their obligations under the Loan Documents; or (c) the rights or remedies of the
Administrative Agent or the Lenders (or any of their permitted agents or
designees) under this Agreement or any of the other Loan Documents.

 

13



--------------------------------------------------------------------------------

(z) On the Third Amendment Effective Date, the definition of “Obligations” set
forth in Section 1.01 of the Credit Agreement is hereby amended to read as
follows:

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document, or
otherwise with respect to any Loan or Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising, including without limitation, all
indemnification obligations, yield protection obligations and other obligations
arising under the Loan Documents, and including interest and fees with respect
to any of the foregoing that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.

(aa) On the Third Amendment Effective Date, the definition of “Outstanding
Amount” set forth in Section 1.01 of the Credit Agreement is hereby amended to
read as follows:

“Outstanding Amount” means (i) with respect to Committed Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Committed Loans occurring on such
date; and (ii) with respect to any L/C Obligations on any date, the amount of
such L/C Obligations on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes in the aggregate amount
of the L/C Obligations as of such date, including as a result of any
reimbursements by the Borrower of Unreimbursed Amounts.

(bb) On the Third Amendment Effective Date, the definition of “Participation
Agreement” set forth in Section 1.01 of the Credit Agreement is hereby amended
to read as follows:

“Participation Agreement” means that certain (i) Amended and Restated
Participation Agreement dated as of March 18, 2002 among Media General, Inc., as
Lessee, Wells Fargo Bank Northwest, National Association, not individually, but
solely as the Certificate Trustee, Wells Fargo Bank Nevada, National
Association, not individually, but solely as Collateral Agent, the Certificate
Holders, the Liquidity Banks, the CP Lenders, The Bank of Nova Scotia, as
Administrator and as Liquidity Agent, and Credit Lyonnais New York Branch, as
Liquidity Agent and as Agent (MAGI Real Estate Trust 1997-1) and (ii) Amended
and Restated Participation Agreement dated as of March 18, 2002

 

14



--------------------------------------------------------------------------------

among Media General, Inc., as Lessee, Wells Fargo Bank Northwest, National
Association, not individually, but solely as the Certificate Trustee, Wells
Fargo Bank Nevada, National Association, not individually, but solely as
Collateral Agent, the Certificate Holders, the Liquidity Banks, the CP Lenders,
The Bank of Nova Scotia, as Administrator and as Liquidity Agent, and Credit
Lyonnais New York Branch, as Liquidity Agent and as Agent (MAGI Real Estate
Trust 1998-1), as each has been amended through the Third Amendment Effective
Date and as each may hereafter be amended in accordance with Section 16.6
thereof.

(cc) On the Third Amendment Effective Date, the definition of “Request for
Credit Extension” set forth in Section 1.01 of the Credit Agreement is hereby
amended to read as follows:

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
a Bid Loan, a Bid Request and (c) with respect to an L/C Credit Extension, a
Letter of Credit Application.

(dd) On the Third Amendment Effective Date, the definition of “Required Lenders”
set forth in Section 1.01 of the Credit Agreement is hereby amended to read as
follows:

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations being
deemed held by such Lender for purposes of this definition); provided that the
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.

(ee) On the Third Amendment Effective Date, the definition of “Term Loan
Agreement” set forth in Section 1.01 of the Credit Agreement is hereby amended
to read as follows:

“Term Loan Agreement” means that certain Credit Agreement dated as of August 6,
2006 among Media General, Inc., as the Borrower, the Bank of Tokyo-Mitsubishi
UFJ, Ltd., New York Branch, as Administrative Agent, and the other agents and
lenders party thereto, as amended by the First Amendment to Credit Agreement,
Second Amendment to Loan Agreement, dated as of December 19, 2008, and as it may
be further amended or modified from time to time.

 

15



--------------------------------------------------------------------------------

(ff) On the Third Amendment Effective Date, Section 1.02 of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase without limitation. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein”, “hereof” and
“hereunder”, and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d) References in this Agreement or any other Loan Document to knowledge by the
Borrower or any Subsidiary of events or circumstances shall be deemed to refer
to events or circumstances of which any Responsible Officer of any Loan Party
has actual knowledge or reasonably should have knowledge.

(gg) On the Third Amendment Effective Date, Section 2.01 of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:

2.01 Committed Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Committed Loan”) to
the

 

16



--------------------------------------------------------------------------------

Borrower from time to time, on any Business Day during the Availability Period,
in an aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Commitment; provided, however, that after giving effect to any
Committed Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the aggregate Outstanding Amount of the Committed Loans of
any Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all L/C Obligations shall not exceed such Lender’s Commitment. Within the
limits of each Lender’s Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01, prepay under
Section 2.06, and reborrow under this Section 2.01. Committed Loans may be Base
Rate Loans or Eurodollar Rate Loans, as further provided herein.

(hh) On the Third Amendment Effective Date, Section 2.02(a) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

(a) Each Committed Borrowing, each conversion of Committed Loans from one Type
to the other, and each continuation of Eurodollar Rate Committed Loans shall be
made upon the Borrower’s irrevocable notice to the Administrative Agent, which
may be given by telephone. Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Committed Loans or of any conversion of Eurodollar Rate
Committed Loans to Base Rate Committed Loans, and (ii) on the requested date of
any Borrowing of Base Rate Committed Loans; provided, however, that if the
Borrower wishes to request Eurodollar Rate Committed Loans having an Interest
Period more than six months in duration, the applicable notice must be received
by the Administrative Agent not later than 11:00 a.m. four Business Days prior
to the requested date of such Borrowing, conversion or continuation, whereupon
the Administrative Agent shall give prompt notice to the Lenders of such request
and determine whether the requested Interest Period is acceptable to all of
them. Not later than 11:00 a.m., three Business Days before the requested date
of such Borrowing, conversion or continuation, the Administrative Agent shall
notify the Borrower (which notice may be by telephone) whether or not the
requested Interest Period has been consented to by all the Lenders. Each
telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Each Borrowing of, conversion to or continuation of
Eurodollar Rate Committed Loans shall be in a principal amount of $5,000,000 or
a whole multiple of $1,000,000 in excess thereof. Except as provided in Sections
2.04(c), each Borrowing of or conversion to Base Rate Committed Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof. Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Committed Borrowing, a
conversion of Committed Loans from one Type to the other, or a continuation of
Eurodollar Rate Committed Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Committed Loans to be borrowed, converted or
continued, (iv) the Type of Committed Loans to be borrowed or to which existing
Committed Loans are to be converted, and (v) if applicable, the duration of the
Interest

 

17



--------------------------------------------------------------------------------

Period with respect thereto. If the Borrower fails to specify a Type of
Committed Loan in a Committed Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable
Committed Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Committed Loans. If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Committed Loans in any such Committed Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.

(ii) On the Third Amendment Effective Date, Section 2.04(a) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.04, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrower or its Subsidiaries, and to amend or
extend Letters of Credit previously issued by it, in accordance with subsection
(b) below, and (2) to honor drawings under the Letters of Credit; and (B) the
Lenders severally agree to participate in Letters of Credit issued for the
account of the Borrower or its Subsidiaries and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Outstandings shall not exceed the Aggregate
Commitments, (y) the aggregate Outstanding Amount of the Committed Loans of any
Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount of
all L/C Obligations shall not exceed such Lender’s Commitment, and (z) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit. Each request by the Borrower for the issuance or amendment of a Letter
of Credit shall be deemed to be a representation by the Borrower that the L/C
Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof.

(ii) The L/C Issuer shall not issue any Letter of Credit, if:

(A) subject to Section 2.04(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or

 

18



--------------------------------------------------------------------------------

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more generally
applicable policies of the L/C Issuer not implemented in contemplation of such
proposed Letter of Credit;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial stated amount less than $100,000;

(D) such Letter of Credit is to be denominated in a currency other than Dollars;

(E) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(iv) a default of any Lender’s obligations to fund under Section 2.04(c) exists
or any Lender is at such time an Impacted Lender hereunder, unless the L/C
Issuer has entered into arrangements satisfactory to the L/C Issuer with the
Borrower or such Lender to eliminate the L/C Issuer’s risk with respect to such
Lender, provided that the Borrower and the L/C Issuer agree that cash valued at
not more than 125% of each such Letter of Credit that is L/C Cash Collateral for
each such Letter of Credit shall constitute satisfactory arrangements.

(v) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

 

19



--------------------------------------------------------------------------------

(vi) The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vii) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term Administrative Agent as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

(jj) On the Third Amendment Effective Date, Section 2.04(d)(i) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.04(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of L/C Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) in the same funds as those received by the
Administrative Agent.

(kk) On the Third Amendment Effective Date, Section 2.04(g) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

(g) L/C Cash Collateral. Upon the request of the Administrative Agent, (i) if
the L/C Issuer has honored any full or partial drawing request under any Letter
of Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of
the Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the Borrower shall, in each case, immediately Cash Collateralize
the then Outstanding Amount of all L/C Obligations. Sections 2.06 and 8.02(c)
set forth certain additional requirements to deliver L/C Cash Collateral
hereunder. For purposes of this Section 2.04, Section 2.06 and Section 8.02(c),
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, as
collateral for the L/C Obligations, cash or deposit account balances pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the L/C Issuer (which documents are hereby consented to by the Lenders).
Derivatives of such term have corresponding meanings. The Borrower hereby grants
to the Administrative Agent, for the benefit of the L/C Issuer and the Lenders,
a security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. L/C Cash Collateral shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America.

 

20



--------------------------------------------------------------------------------

(ll) On the Third Amendment Effective Date, Section 2.05 of the Credit Agreement
is hereby deleted in its entirety and replaced with the following text:
“Intentionally Deleted.”

(mm) On the Third Amendment Effective Date, Section 2.06 of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:

2.06 Prepayments.

(a) Voluntary; In General. The Borrower may, upon notice to the Administrative
Agent, at any time or from time to time voluntarily prepay Committed Loans in
whole or in part without premium or penalty; provided that (i) such notice must
be received by the Administrative Agent not later than 11:00 a.m. (A) three
Business Days prior to any date of prepayment of Eurodollar Rate Committed Loans
and (B) on the date of prepayment of Base Rate Committed Loans; (ii) any
prepayment of Eurodollar Rate Committed Loans shall be in a minimum principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof; and
(iii) any prepayment of Base Rate Committed Loans shall be in a minimum
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Committed Loans to be prepaid. The Administrative Agent will promptly
notify each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Each such prepayment shall be applied to the Committed
Loans of the Lenders in accordance with their respective Applicable Percentages.

(b) Bid Loans. No Bid Loan may be prepaid without the prior consent of the
applicable Bid Loan Lender.

(c) Mandatory.

(i) Within five Business Days after the date on which financial statements are
required to be delivered pursuant to Section 6.01(a) and the related Compliance
Certificate is required to be delivered pursuant to Section 6.02(b), the
Borrower shall prepay an aggregate principal amount of Loans equal to the excess
(if any) of (A) 50% of Excess Cash Flow for the fiscal year, if the Leverage
Ratio is equal to or less than 6.00 to 1.00 on the Compliance Certificate and on
the date of payment and (B) 100% of Excess Cash Flow for the fiscal year, if the
Leverage Ratio is greater than 6.00 to 1.00 on the Compliance Certificate or on
the date of payment (each such prepayment to be applied as set forth in clauses
(vi) and (ix) below).

 

21



--------------------------------------------------------------------------------

(ii) If the Borrower or any other Loan Party Disposes of any property (other
than any Disposition of any property permitted by Section 7.05(b), (c), (d) or
(g)) which results in the realization by such Person of Net Cash Proceeds, the
Borrower shall prepay an aggregate principal amount of Loans equal to 100% of
such Net Cash Proceeds immediately upon receipt thereof by such Person (such
prepayments to be applied as set forth in clauses (vi) and (ix) below);
provided, however, that, with respect to any Net Cash Proceeds realized under a
Disposition described in this Section 2.06(c)(ii), at the election of the
Borrower (as notified by the Borrower to the Administrative Agent on or prior to
the date of such Disposition), and so long as (A) no Default shall have occurred
and be continuing and (B) the Leverage Ratio is less than or equal to 4.50 to
1.00 on and prior to the date of such Disposition and the date of such
reinvestment (or such earlier date as the Borrower has entered into a binding
and enforceable contract to investment such Net Cash Proceeds), the Borrower or
such other Loan Party or may reinvest all or any portion of such Net Cash
Proceeds in operating assets so long as within 180 days after the receipt of
such Net Cash Proceeds, such purchase shall have been consummated (as certified
by the Borrower in writing to the Administrative Agent); and provided further,
however, that any Net Cash Proceeds not subject to such definitive agreement or
so reinvested shall be immediately applied to the prepayment of the Loans as set
forth in this Section 2.06(c)(ii).

(iii) Upon the sale or issuance by the Borrower or any other Loan Party of any
of its Equity Interests (other than any sales or issuances of Equity Interests
to another Loan Party), the Borrower shall prepay an aggregate principal amount
of Loans equal to (A) 50% of all Net Cash Proceeds received therefrom
immediately upon receipt thereof by the Borrower or such other Loan Party if the
Leverage Ratio is less than or equal to 6.00 to 1.00 on the most recently
delivered Compliance Certificate and immediately prior to and on the date of
payment or (B) 100% of all Net Cash Proceeds received therefrom immediately upon
receipt thereof by the Borrower or such other Loan Party if the Leverage Ratio
is greater than 6.00 to 1.00 on the most recently delivered Compliance
Certificate or immediately prior to or on the date of payment (each such
prepayment to be applied as set forth in clauses (vi) and (ix) below).

(iv) Upon the incurrence or issuance by the Borrower or any other Loan Party of
any Indebtedness (other than Indebtedness expressly permitted to be incurred or
issued pursuant to Section 7.03(a), (b), (c), (d), (e) and (f)), the Borrower
shall prepay an aggregate principal amount of Loans equal to 100% of all Net
Cash Proceeds received therefrom immediately upon receipt thereof by the
Borrower or such other Loan Party or such Subsidiary (such prepayments to be
applied as set forth in clauses (vi) and (ix) below).

(v) Upon any Extraordinary Receipt received by or paid to or for the account of
the Borrower or any other Loan Party, and not otherwise included in

 

22



--------------------------------------------------------------------------------

clause (ii), (iii) or (iv) of this Section 2.06(c), the Borrower shall prepay an
aggregate principal amount of Loans equal to 100% of all Net Cash Proceeds
received therefrom immediately upon receipt thereof by the Borrower or such
other Loan Party (such prepayments to be applied as set forth in clauses
(vi) and (ix) below); provided, however, that with respect to any proceeds of
insurance, condemnation awards (or payments in lieu thereof) or indemnity
payments, at the election of the Borrower (as notified by the Borrower to the
Administrative Agent on or prior to the date of receipt of such insurance
proceeds, condemnation awards or indemnity payments), and so long as (A) no
Default shall have occurred and be continuing and (B) the Leverage Ratio is less
than or equal to 4.50 to 1.00 on and prior to the date of such receipt of such
Extraordinary Receipt and the date of such reinvestment, replacement or repair,
the Borrower or such other Loan Party may apply within 180 days after the
receipt of such cash proceeds to replace or repair the equipment, fixed assets
or real property, or to remedy the indemnified loss in respect of which such
cash proceeds were received; and provided, further, however, that any cash
proceeds not so applied shall be immediately applied to the prepayment of the
Loans as set forth in this Section 2.06(c)(v).

(vi) Each prepayment of Loans pursuant to the foregoing provisions of this
Section 2.06(c) shall be applied to prepayment of the Loans in the manner set
forth in clause (ix) of this Section 2.06(c).

(vii) Notwithstanding any of the other provisions of clause (ii), (iii), (iv) or
(v) of this Section 2.06(c), so long as no Default shall have occurred and be
continuing, if, on any date on which a prepayment would otherwise be required to
be made pursuant to clause (ii), (iii), (iv) or (v) of this Section 2.06(c), the
aggregate amount of Net Cash Proceeds required by such clause to be applied to
prepay Loans on such date is less than or equal to $1,000,000, the Borrower may
defer such prepayment until the first date on which the aggregate amount of Net
Cash Proceeds or other amounts otherwise required under clause (ii), (iii),
(iv) or (v) of this Section 2.06(c) to be applied to prepay Loans exceeds
$1,000,000. During such deferral period the Borrower may apply all or any part
of such aggregate amount to prepay Loans and may, subject to the fulfillment of
the applicable conditions set forth in Article IV, reborrow such amounts (which
amounts, to the extent originally constituting Net Cash Proceeds, shall be
deemed to retain their original character as Net Cash Proceeds when so
reborrowed) for application as required by this Section 2.06(c). Upon the
occurrence of a Default during any such deferral period, the Borrower shall
immediately prepay the Loans in the amount of all Net Cash Proceeds received by
the Borrower and other amounts, as applicable, that are required to be applied
to prepay Loans under this Section 2.06(c) (without giving effect to the first
and second sentences of this clause (vii)) but which have not previously been so
applied.

(viii) If for any reason the Total Outstandings at any time exceed the Aggregate
Commitments at such time, the Borrower shall immediately prepay Loans and L/C
Borrowings and/or Cash Collateralize the L/C Obligations (other than the L/C
Borrowings) in an aggregate amount equal to such excess.

 

23



--------------------------------------------------------------------------------

(ix) Prepayments of the Loans made pursuant to this Section 2.06(c), first,
shall be applied to the L/C Borrowings, second, shall be applied ratably to the
outstanding Loans, and, third, shall be used to Cash Collateralize the remaining
L/C Obligations; and, in the case of prepayments of the Loans required pursuant
to clause (i), (ii), (iii), (iv) or (v) of this Section 2.06(c), the amount
remaining, if any, after the prepayment in full of all L/C Borrowings and Loans
outstanding at such time and the Cash Collateralization of the remaining L/C
Obligations in full (the sum of such prepayment amounts, cash collateralization
amounts and remaining amount being, collectively, the “Reduction Amount”) may be
retained by the Borrower for use in the ordinary course of its business, and the
Loans shall be automatically and permanently reduced by the Reduction Amount as
set forth in Section 2.07(b). Upon the drawing of any Letter of Credit that has
been Cash Collateralized, the funds held as L/C Cash Collateral shall be applied
(without any further action by or notice to or from the Borrower or any other
Loan Party) to reimburse the L/C Issuer or the Lenders, as applicable.

(x) Notwithstanding anything in this Agreement or in any other Loan Document to
the contrary, the provisions of this Section 2.06(c): (i) may be waived or
amended in whole or in part by the Required Lenders and (ii) shall be subject,
so long as there are any amounts outstanding under the Term Loan Agreement, to
the terms of the Intercreditor Agreement.

(d) Outstandings in Excess of Commitments. If for any reason the Total
Outstandings at any time exceed the Aggregate Commitments then in effect, the
Borrower shall immediately prepay Loans and/or Cash Collateralize the L/C
Obligations in an aggregate amount equal to such excess; provided, however, that
the Borrower shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.06(d) unless after the prepayment in full of the
Committed Loans the Total Outstandings exceed the Aggregate Commitments then in
effect.

(nn) On the Third Amendment Effective Date, Section 2.07 of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:

2.07 Termination or Reduction of Commitments.

(a) Voluntary; In General. The Borrower may, upon notice to the Administrative
Agent, terminate the Aggregate Commitments, or from time to time permanently
reduce the Aggregate Commitments; provided that (i) any such notice shall be
received by the Administrative Agent not later than 11:00 a.m. five Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $10,000,000 or any whole multiple
of $1,000,000 in excess thereof, (iii) the Borrower shall not terminate or
reduce the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings would exceed the
Aggregate Commitments, and (iv) if, after giving effect

 

24



--------------------------------------------------------------------------------

to any reduction of the Aggregate Commitments, the Bid Loan Sublimit or the
Letter of Credit Sublimit exceeds the amount of the Aggregate Commitments, such
Sublimit shall be automatically reduced by the amount of such excess. The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Commitments. Any reduction of the
Aggregate Commitments shall be applied to the Commitment of each Lender
according to its Applicable Percentage. All fees accrued until the effective
date of any termination of the Aggregate Commitments shall be paid on the
effective date of such termination.

(b) Mandatory.

(i) Subject to the terms of Section 2.06(c)(x), the Loans shall be automatically
and permanently reduced on each date on which the prepayment of Loans
outstanding thereunder is required to be made pursuant to Section 2.06(c)(i),
(ii), (iii), (iv) or (v) by an amount equal to the applicable Reduction Amount.

(ii) If after giving effect to any reduction or termination of the Aggregate
Commitments under this Section 2.07, the Letter of Credit Sublimit exceeds the
Aggregate Commitments at such time, the Letter of Credit Sublimit shall be
automatically reduced by the amount of such excess.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit or the Aggregate Commitments under this Section 2.07.
Upon any reduction of the Aggregate Commitments, the Commitment of each Lender
shall be reduced by such Lender’s Applicable Percentage of such reduction
amount. All fees in respect of the Loans accrued until the effective date of any
termination of the Aggregate Commitments shall be paid on the effective date of
such termination.

(oo) On the Third Amendment Effective Date, Section 2.08(c) of the Credit
Agreement is hereby deleted in its entirety.

(pp) On the Third Amendment Effective Date, Section 2.09(a) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Committed Loan shall bear interest on the outstanding principal amount thereof
for each Interest Period at a rate per annum equal to the Eurodollar Rate for
such Interest Period plus the Applicable Rate; (ii) each Base Rate Committed
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate and (iii) each Bid Loan shall bear interest on the outstanding
principal amount thereof for the Interest Period therefor at a rate per annum
equal to the Eurodollar Rate for such Interest Period plus (or minus) the
Eurodollar Bid Margin, or at the Absolute Rate for such Interest Period, as the
case may be.

 

25



--------------------------------------------------------------------------------

(qq) On the Third Amendment Effective Date, Section 2.10(a) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

(a) Facility Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a facility
fee equal to the Applicable Rate times the actual daily amount of the Aggregate
Commitments (or, if the Aggregate Commitments have terminated, on the
Outstanding Amount of all Committed Loans and L/C Obligations), regardless of
usage. The facility fee shall accrue at all times during the Availability Period
(and thereafter so long as any Committed Loans or L/C Obligations remain
outstanding), including at any time during which one or more of the conditions
in Article IV is not met, and shall be due and payable quarterly in arrears on
the last Business Day of each March, June, September and December commencing
with the first such date to occur after the Closing Date, and on the Maturity
Date (and, if applicable, thereafter on demand). The facility fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.

(rr) On the Third Amendment Effective Date, Section 2.11 of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:

2.11 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a) All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America’s “prime rate” shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.13(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Leverage Ratio as of any applicable date as calculated by
the Borrower was improperly calculated and (ii) a proper calculation of the
Leverage Ratio would have resulted in higher pricing for such period, the
Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders or the L/C
Issuer, as the case may be, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to the Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should

 

26



--------------------------------------------------------------------------------

have been paid for such period over the amount of interest and fees actually
paid for such period. This paragraph shall not limit the rights of the
Administrative Agent, any Lender or the L/C Issuer, as the case may be, under
Section 2.04(c)(iii), 2.04(i) or 2.09(b) or under Article VIII. The Borrower’s
obligations under this paragraph shall survive the termination of the Aggregate
Commitments and the repayment of all other Obligations hereunder.

(ss) On the Third Amendment Effective Date, Section 2.12(b) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.

(tt) On the Third Amendment Effective Date, Section 2.13(d) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Committed Loans, to fund participations in Letters of Credit and to make
payments pursuant to Section 10.04(c) are several and not joint. The failure of
any Lender to make any Committed Loan, to fund any such participation or to make
any payment under Section 10.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Committed Loan, to purchase its participation or to make its payment
under Section 10.04(c).

(uu) On the Third Amendment Effective Date, Section 2.14 of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:

2.14 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Committed
Loans or participations and accrued interest thereon greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Committed Loans and
other amounts owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

 

27



--------------------------------------------------------------------------------

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement, (B) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Committed Loans
or subparticipations in L/C Obligations to any assignee or participant, other
than to the Borrower or any Subsidiary thereof (as to which the provisions of
this Section shall apply) or (C) any payment obtained by the L/C Issuer in
connection with L/C Cash Collateral, any other Cash Collateral or other
arrangements made in respect of an Impacted Lender.

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

(vv) On the Third Amendment Effective Date, Section 2.15 of the Credit Agreement
is hereby deleted in its entirety and replaced with the following text:
“Intentionally Deleted.”

(ww) On the Third Amendment Effective Date, the Credit Agreement is hereby
amended by adding a new Section 2.16 as follows:

2.16 Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of fees then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of fees then due to such
parties, (ii) second, toward payment of interest then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
then due to such parties, and (iii) third, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

 

28



--------------------------------------------------------------------------------

(xx) On the Third Amendment Effective Date, Section 3.01 of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable Laws require the Borrower or the
Administrative Agent to withhold or deduct any Tax, such Tax shall be withheld
or deducted in accordance with such Laws as determined by the Borrower or the
Administrative Agent, as the case may be, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.

(ii) If the Borrower or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes or Other
Taxes, the sum payable by the Borrower shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Law.

(c) Tax Indemnifications.

(i) Without limiting the provisions of subsection (a) or (b) above, the Borrower
shall, and does hereby indemnify the Administrative Agent, each Lender and the
L/C Issuer, and shall make payment in respect thereof within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) withheld or deducted by the
Borrower or the Administrative Agent or paid by the Administrative Agent, such
Lender or the L/C Issuer, as the case may be, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. The Borrower shall also, and
does

 

29



--------------------------------------------------------------------------------

hereby indemnify the Administrative Agent, and shall make payment in respect
thereof within 10 days after demand therefor, for any amount which a Lender or
the L/C Issuer for any reason fails to pay indefeasibly to the Administrative
Agent as required by clause (ii) of this subsection. A certificate as to the
amount of any such payment or liability delivered to the Borrower by a Lender or
the L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the L/C
Issuer, shall be conclusive absent manifest error.

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
and the L/C Issuer shall, and does hereby, indemnify the Borrower and the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for the Borrower or the Administrative
Agent) incurred by or asserted against the Borrower or the Administrative Agent
by any Governmental Authority as a result of the failure by such Lender or the
L/C Issuer, as the case may be, to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered by such
Lender or the L/C Issuer, as the case may be, to the Borrower or the
Administrative Agent pursuant to subsection (e). Each Lender and the L/C Issuer
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or the L/C Issuer, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii). The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender or the L/C
Issuer, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.

(d) Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of any return required by Laws to report such payment or other evidence
of such payment reasonably satisfactory to the Borrower or the Administrative
Agent, as the case may be.

(e) Status of Lenders; Tax Documentation.

(i) Each Lender shall deliver to the Borrower and to the Administrative Agent,
at the time or times prescribed by applicable Laws or when reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation prescribed by applicable Laws or by the taxing
authorities of any jurisdiction and such other reasonably requested information
as will permit the Borrower or the Administrative Agent, as the case

 

30



--------------------------------------------------------------------------------

may be, to determine (A) whether or not payments made hereunder or under any
other Loan Document are subject to Taxes, (B) if applicable, the required rate
of withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Lender by the Borrower pursuant to this Agreement or otherwise
to establish such Lender’s status for withholding tax purposes in the applicable
jurisdiction.

(ii) Without limiting the generality of the foregoing, because the Borrower is
resident for tax purposes in the United States,

(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and

(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:

(I) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(II) executed originals of Internal Revenue Service Form W-8ECI,

(III) executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,

(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and
(y) executed originals of Internal Revenue Service Form W-8BEN, or

 

31



--------------------------------------------------------------------------------

(V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

(iii) Each Lender shall promptly (A) notify the Borrower and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If the Administrative Agent, any Lender or the L/C Issuer determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses incurred by the Administrative Agent, such Lender or the
L/C Issuer, as the case may be, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund),
provided that the Borrower, upon the request of the Administrative Agent, such
Lender or the L/C Issuer, agrees to repay the amount paid over to the Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent, such Lender or the L/C
Issuer in the event the Administrative Agent, such Lender or the L/C Issuer is
required to repay such refund to such Governmental Authority. This subsection
shall not be construed to require the Administrative Agent, any Lender or the
L/C Issuer to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrower or any other Person.

 

32



--------------------------------------------------------------------------------

(yy) On the Third Amendment Effective Date, Section 3.02 of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Rate
Loans, or to determine or charge interest rates based upon the Eurodollar Rate,
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits of, Dollars in the
London interbank market, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue Eurodollar Rate Loans or to convert Base Rate Committed Loans to
Eurodollar Rate Loans or, if such notice relates to the unlawfulness or asserted
unlawfulness of charging interest based on the Eurodollar Rate, to make Base
Rate Loans as to which the interest rate is determined with reference to the
Eurodollar Rate shall be suspended until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, the Borrower shall, upon demand
from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Rate Loans of such Lender and Base Rate Loans
as to which the interest rate is determined with reference to the Eurodollar
Rate to Base Rate Loans as to which the rate of interest is not determined with
reference to the Eurodollar Rate, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans or Base Rate Loan. Notwithstanding the
foregoing and despite the illegality for such a Lender to make, maintain or fund
Eurodollar Rate Loans or Base Rate Loans as to which the interest rate is
determined with reference to the Eurodollar Rate, that Lender shall remain
committed to make Base Rate Loans and shall be entitled, subject to applicable
Law, to recover interest at the Base Rate plus the Applicable Rate. Upon any
such prepayment or conversion, the Borrower shall also pay accrued interest on
the amount so prepaid or converted.

(zz) On the Third Amendment Effective Date, Section 3.03 of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:

3.03 Inability to Determine Rates; Market Disruption.

(a) If the Required Lenders determine that for any reason in connection with any
request for a Loan or a conversion to or continuation thereof that (i) Dollar
deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and Interest Period of such Loan, (ii) adequate
and reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
(iii) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan or in connection with any Loan does not adequately
and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain Eurodollar Rate
Loans shall be suspended until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Committed Loans or, failing that, will be deemed
to have converted such request into a request for a Committed Borrowing of Base
Rate Loans in the amount specified therein.

 

33



--------------------------------------------------------------------------------

(b) If Lenders having 25% or more of the Aggregate Commitments determine (which
determination shall be conclusive and binding upon the Borrower) that the
Eurodollar Rate or the Base Rate, as the case may be, will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans, the Administrative Agent
shall give notice thereof to the Borrower and the Lenders as soon as practicable
thereafter and, upon delivery of such notice and until the Administrative Agent
(upon the instruction of such Lenders) revokes such notice, the Market
Disruption Spread shall be included in the calculation of Base Rate and
Eurodollar Rate.

(aaa) On the Third Amendment Effective Date, Section 3.05 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Committed Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Committed Loan was in fact so funded.

(bbb) On the Third Amendment Effective Date, Section 3.07 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

3.07 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent.

 

34



--------------------------------------------------------------------------------

(ccc) On the Third Amendment Effective Date, Section 4.01(a)(ix) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

(ix) such other assurances, certificates, documents, consents or opinions as the
Administrative Agent, the L/C Issuer or the Required Lenders reasonably may
require.

(ddd) On the Third Amendment Effective Date, Section 4.02 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type, or a continuation of
Eurodollar Rate Committed Loans) is subject to the following conditions
precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct on and as of the date of such Credit Extension, except
(i) to the extent that such representations and warranties specifically refer to
an earlier date, in which case they shall be true and correct as of such earlier
date, (ii) that for purposes of this Section 4.02, the representations and
warranties contained in Sections 5.05(a) and (b) shall be deemed to refer to the
most recent statements furnished pursuant to Sections 6.01(a) and (b),
respectively and (iii) that for purposes of this Section 4.02(a), the
representations and warranties contained in Sections 5.08(b), (c), (d)(i),
(d)(ii) and Section 5.08(f) and Section 5.13 shall be deemed to refer to the
schedules referenced therein as updated according to the terms of this
Agreement.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) There shall not have occurred a material adverse change with respect to any
of (a) the business, assets, operations or condition (financial or otherwise) of
the Borrower, or of the Borrower and its Subsidiaries taken as a whole; (b) the
ability of the Borrower or the Borrower and the other Loan Parties, taken as a
whole, to perform its or their obligations under any material Loan Document or
under the Loan Documents taken as a whole; or (c) the rights or remedies of the
Administrative Agent or the Lenders (or any of their permitted agents or
designees) under this Agreement or any of the other Loan Documents.

(d) The Administrative Agent and, if applicable, the L/C Issuer shall have
received a Request for Credit Extension in accordance with the requirements
hereof.

(e) After giving effect to the proposed Credit Extension, the Borrower shall be
in proforma compliance with Section 7.11(a) (calculated using EBITDA from the
most

 

35



--------------------------------------------------------------------------------

recently delivered Compliance Certificate but based on outstanding Indebtedness
on the date of the proposed Credit Extension, after giving effect to the
proposed Credit Extension and any other borrowings on such date).

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Committed Loans) submitted by the Borrower shall be deemed to be
a representation and warranty that the conditions specified in Sections 4.02(a),
(b), (c) and (e) have been satisfied on and as of the date of the applicable
Credit Extension.

(eee) On the Third Amendment Effective Date, Section 5.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

5.01 Existence, Qualification and Power. Each Loan Party and each Subsidiary
thereof (a) is duly organized or formed, validly existing and in good standing
under the Laws of the jurisdiction of its incorporation or organization, (b) has
all requisite power and authority to (i) own or lease its assets and carry on
its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party, and (c) is duly qualified and is licensed
and in good standing under the Laws of each jurisdiction where its ownership,
lease or operation of properties or the conduct of its business requires
governmental qualification or license; except in each case referred to in clause
(b)(i) or (c), to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect. No Subsidiary is organized outside
the United States or is a CFC.

(fff) On the Third Amendment Effective Date, Section 5.03 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, (b) the
grant by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (c) the perfection or maintenance of the Liens created under the
Collateral Documents (including the first priority nature thereof, subject to
Liens permitted to exist under Section 7.01) or (d) the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
other than consent of the FCC and such other approvals, consents, exemptions,
authorizations, or other actions, notices or filings, as have been obtained or
made and are in full force and effect or are being obtained concurrently
herewith, except to the extent that enforceability hereof and thereof may be
limited by bankruptcy, insolvency, fraudulent transfer or conveyance,
reorganization, moratorium or other similar laws relating to or affecting
creditors’ rights generally. Each Loan Party and each Subsidiary thereof has all
requisite governmental licenses, authorizations, consents and approvals to
(a) except with respect to FCC Cross Ownership Issues, own or lease its assets
and carry on its business except to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect and (b) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party.

 

36



--------------------------------------------------------------------------------

(ggg) On the Third Amendment Effective Date, Section 5.08 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

5.08 Ownership of Property; Liens.

(a) Each of the Borrower and each Subsidiary has good record and marketable
title in fee simple to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for such
defects in title as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(b) Schedule 5.08(b) sets forth a complete and accurate list of all Liens on the
property or assets of each Loan Party and each of its Subsidiaries other than
real property, showing as of the Third Amendment Effective Date the lienholder
thereof, the principal amount of the obligations secured thereby and the
property or assets of such Loan Party or such Subsidiary subject thereto. The
property other than real property of each Loan Party and each of its
Subsidiaries is subject to no Liens, other than Liens set forth on Schedule
5.08(b), and other Liens arising by operation of law as otherwise permitted by
Section 7.01.

(c) Schedule 5.08(c) sets forth a complete and accurate list of all real
property owned by each Loan Party and each of its Subsidiaries, showing as of
the Third Amendment Effective Date the street address, county or other relevant
jurisdiction, state, record owner and book and estimated fair value thereof.
Each Loan Party and each of its Subsidiaries has good, marketable and insurable
fee simple title to the real property owned by such Loan Party or such
Subsidiary, free and clear of all Liens, other than Liens created by the Loan
Documents or permitted by Section 7.01.

(d) Schedule 5.08(d)(i) sets forth a complete and accurate list of all leases of
real property under which any Loan Party or any Subsidiary of a Loan Party is
the lessee, showing as of the Third Amendment Effective Date the street address,
county or other relevant jurisdiction, state, lessor, lessee, expiration date
and annual base rent thereof. Each such lease is the legal, valid and binding
obligation of the lessor thereof, enforceable in accordance with its terms.

(e) Schedule 5.08(d)(ii) sets forth a complete and accurate list of all leases
of real property under which any Loan Party or any Subsidiary of a Loan Party is
the lessor, showing as of the Third Amendment Effective Date the street address,
county or other relevant jurisdiction, state, lessor, lessee, expiration date
and annual base rent thereof. Each such lease is the legal, valid and binding
obligation of the lessee thereof, enforceable in accordance with its terms.

(f) Schedule 5.08(e) sets forth a complete and accurate list of all Investments
held by any Loan Party or any Subsidiary of a Loan Party on the Third Amendment
Effective Date, showing as of the Third Amendment Effective Date the amount,
obligor or issuer and maturity, if any, thereof.

 

37



--------------------------------------------------------------------------------

(hhh) On the Third Amendment Effective Date, Section 5.09 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

5.09 Environmental Compliance.

(a) The Loan Parties and their respective Subsidiaries conduct in the ordinary
course of business a review of the effect of existing Environmental Laws and
claims alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof the Borrower has reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(b) Except as disclosed on Schedule 5.09(b), on the Third Amendment Effective
Date: (i) none of the properties currently or, to the best knowledge of the
Borrower, formerly, owned or operated by any Loan Party or any of its
Subsidiaries is listed or proposed for listing on the NPL or on the CERCLIS or
any analogous foreign, state or local list or is adjacent to any such property;
(ii) all known or presumed asbestos containing material in any property owned or
operated by any Loan Party or any of its subsidiaries is being managed in
accordance with applicable laws and regulations, including the Occupational
Safety and Act and 29 CFR Part 1910.1001, and to the knowledge of any Loan Party
or any of its subsidiaries no asbestos abatement activities are required because
of the damaged or degraded condition of any known or presumed friable asbestos
containing materials; (iii) Hazardous Materials have not been released,
discharged or disposed of on any property currently or to the best knowledge of
the Borrower, formerly, owned or operated by any Loan Party or any of its
Subsidiaries; and (iv) there are no and never have been any underground or
above-ground storage tanks or any surface impoundments, septic tanks, pits,
sumps or lagoons in which Hazardous Materials are being or have been treated,
stored or disposed on any property currently owned or operated by any Loan Party
or any of its Subsidiaries or, to the best of the knowledge of the Loan Parties,
on any property formerly owned or operated by any Loan Party or any of its
Subsidiaries. After the Third Amendment Effective Date, except to the extent
individually or in the aggregate a failure by any Loan Party or any of its
Subsidiaries to comply with Environmental Law could not reasonably be expected
to have a Material Adverse Effect, each Loan Party or any of its Subsidiaries
shall cause its operations and all owned or operated property, whether now or
hereafter owned and operated, to comply with any Environmental Law.

(c) Except as disclosed on Schedule 5.09(b), neither any Loan Party nor any of
its Subsidiaries is undertaking, and has not completed, either individually or
together with other potentially responsible parties, any investigation or
assessment or remedial or response action relating to any actual or threatened
release, discharge or disposal of Hazardous Materials at any site, location or
operation, either voluntarily or pursuant to the order of any Governmental
Authority or the requirements of any Environmental Law; and

 

38



--------------------------------------------------------------------------------

all Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
any Loan Party or any of its Subsidiaries have been disposed of in a manner not
reasonably expected to result in material liability to any Loan Party or any of
its Subsidiaries.

(iii) On the Third Amendment Effective Date, Section 5.10 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

5.10 Insurance. The properties of the Borrower and its Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts (after giving effect to any self-insurance compatible
with the following standards), with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates. Among other policies, the Borrower and its Subsidiaries maintain a
storage tank liability policy providing bodily injury and property damage
liability coverage with respect to storage tank incidents for its above ground
and underground storage tanks.

(jjj) On the Third Amendment Effective Date, Section 5.13 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

5.13 Subsidiaries; Equity Interests. As of the Third Amendment Effective Date,
no Loan Party has any direct or indirect Subsidiaries other than those
specifically disclosed in Part (a) of Schedule 5.13, and all of the outstanding
Equity Interests in such Subsidiaries have been validly issued, are fully paid
and nonassessable and are owned by a Loan Party in the amounts specified on Part
(a) of Schedule 5.13 free and clear of all Liens (except those created by the
Collateral Documents). As of the Third Amendment Effective Date, no Loan Party
has any equity investments in any other corporation or entity other than those
specifically disclosed in Parts (a) and (b) of Schedule 5.13. All of the
outstanding Equity Interests in the Borrower have been validly issued and are
fully paid and nonassessable. Set forth on Part (c) of Schedule 5.13 is a
complete and accurate list of all Loan Parties, showing as of the Third
Amendment Effective Date (as to each Loan Party) the jurisdiction of its
incorporation or organization, the address of its principal place of business
and its U.S. taxpayer identification number or, in the case of any non-U.S. Loan
Party that does not have a U.S. taxpayer identification number, its unique
identification number issued to it by the jurisdiction of its incorporation. The
copy of the charter of each Loan Party and each amendment thereto provided in
connection with the execution of the Third Amendment is a true and correct copy
of each such document, each of which is valid and in full force and effect.

(kkk) On the Third Amendment Effective Date, Section 5.18 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

5.18 Solvency. As of the date on which this representation and warranty is made
or deemed made, each of the Borrower and its Significant Subsidiaries is
Solvent, before and after giving effect to the transactions contemplated hereby
consummated on such date and to the incurrence of all Indebtedness and other
obligations incurred on such date in connection herewith and therewith.

 

39



--------------------------------------------------------------------------------

(lll) On the Third Amendment Effective Date, Section 5.19 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

5.19 Labor Matters. There are no actual or, to the Borrower’s knowledge, overtly
threatened strikes, labor disputes, slow downs, walkouts, or other concerted
interruptions of operations by the employees of any Loan Party which could
reasonably be expected to have a Material Adverse Effect. Hours worked by and
payment made to employees of the Loan Parties have not been in violation of the
Fair Labor Standards Act or any other applicable Law dealing with such matters,
other than any such violations, individually or collectively, which could not
reasonably be expected to have a Material Adverse Effect. All payments due from
any Loan Party on account of employee health and welfare insurance have been
paid or accrued as a liability on its books, other than any such nonpayments
which could not, individually or collectively, reasonably be expected to have a
Material Adverse Effect.

(mmm) On the Third Amendment Effective Date, the Credit Agreement is hereby
amended by adding a new Section 5.20 as follows:

5.20 Collateral Documents. The provisions of the Collateral Documents are
effective to create, for the benefit of the Secured Parties, a legal, valid and
enforceable first priority Lien (subject to Liens permitted by Section 7.01) on
all right, title and interest of the respective Loan Parties in the Collateral
described therein. Except for filings completed prior to the Third Amendment
Effective Date or as contemplated hereby and by the Collateral Documents, no
filing or other action will be necessary to perfect such Liens.

(nnn) On the Third Amendment Effective Date, Section 6.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

6.01 Financial Statements. Deliver to the Administrative Agent and each Lender,
in form and detail satisfactory to the Administrative Agent and the Required
Lenders:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, stockholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by (i) a report and opinion of a Registered Public
Accounting Firm of nationally recognized standing reasonably acceptable to the
Required Lenders, which report and opinion shall be prepared in accordance with
the standards of the Public Company Accounting Oversight Board (United States)
and applicable Securities Laws and shall not be subject to any going concern or
like qualification or exception or any qualification or exception

 

40



--------------------------------------------------------------------------------

as to the scope of such audit and (ii) beginning with the fiscal year ended
December 26, 2004, an attestation report of such Registered Public Accounting
Firm as to the Borrower’s internal controls pursuant to Section 404 of
Sarbanes-Oxley showing no Internal Control Event or Events, that, in the
aggregate (1) could reasonably be expected to have a Material Adverse Effect, or
(2) could reasonably be expected to permit the occurrence of a Material Adverse
Effect if left unremedied; and

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower, (i) a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations for such fiscal quarter and for the portion of the Borrower’s fiscal
year then ended, setting forth in each case in comparative form the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, and (ii) the related
consolidated cash flow statement for the portion of the Borrower’s fiscal year
then ended, setting forth in comparative form the figures for the corresponding
portion of the previous fiscal year and the corresponding portion of the
previous fiscal year with the cumulative results for the most recent fiscal
quarters, all in reasonable detail, certified by a Responsible Officer of the
Borrower as fairly presenting the financial condition, results of operations,
and cash flows of the Borrower and its Subsidiaries in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes.

As to any information contained in materials furnished pursuant to
Section 6.02(e), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

(ooo) On the Third Amendment Effective Date, Section 6.02 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

6.02 Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its Registered Public Accounting Firm
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default under the financial
covenants set forth herein or, if any such Default shall exist, stating the
nature and status of such event;

(b) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower;

(c) quarterly, not less than 45 days prior to the commencement of each new
fiscal quarter of the Borrower: (i) financial statement projections of the
Borrower

 

41



--------------------------------------------------------------------------------

showing major business lines, including without limitation, balance sheet,
income statement and cash flows, and (ii) a pro-forma covenant calculation based
on the projections evidencing compliance with each provision of Section 7.11, in
each case of (i) and (ii) preceding for each delivery of such projections and
pro-forma covenant calculation, computed and prepared on a quarterly basis for
the first eight fiscal quarters after the date thereof and on an annual basis
for the remaining period, if any, through the Maturity Date; provided, however,
the Borrower and the Lenders acknowledge and agree that (x) such projections
will be based upon Borrower’s good faith judgment and the information available
to the Borrower at the time such projections are prepared and (y) all such
projections shall be in a form reasonably satisfactory to the Administrative
Agent;

(d) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
the Borrower by its Registered Public Accounting Firm in connection with the
accounts or books of the Borrower or any Subsidiary, or any audit of any of
them;

(e) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

(f) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or any Subsidiary
thereof pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02;

(g) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation by
such agency regarding financial or other operational results of any Loan Party
or any Subsidiary thereof;

(h) promptly after the assertion or occurrence thereof, notice of any action or
proceeding against or of any noncompliance by any Loan Party or any of its
Subsidiaries with any Environmental Law or Environmental Permit that could
(i) reasonably be expected to have a Material Adverse Effect or (ii) cause any
property described in the Mortgages to be subject to any restrictions on
ownership, occupancy, use or transferability under any Environmental Law;

(i) as soon as available, but in any event within 45 days after the end of each
fiscal year of the Borrower, (i) a report supplementing Schedules 5.08(c),
5.08(d)(i), 5.08(d)(ii), 5.08(e), 6.12 and 6.12(f), including an identification
of all owned and leased

 

42



--------------------------------------------------------------------------------

real property disposed of by the Borrower or any Subsidiary thereof during such
fiscal year, a list and description (including the street address, county or
other relevant jurisdiction, state, record owner, book value thereof and, in the
case of leases of property, lessor, lessee, expiration date and annual rental
cost thereof) of all real property acquired or leased during such fiscal year
and a description of such other changes in the information included in such
Schedules as may be necessary for such Schedules to be accurate and complete;
(ii) a report supplementing information previously delivered to the Collateral
Agent, setting forth (A) a list of registration numbers for all patents,
trademarks, service marks, trade names and copyrights awarded to the Borrower or
any Subsidiary thereof during such fiscal year and (B) a list of all patent
applications, trademark applications, service mark applications, trade name
applications and copyright applications submitted by the Borrower or any
Subsidiary thereof during such fiscal year and the status of each such
application; and (iii) a report supplementing Schedules 5.08(e) and 5.13
containing a description of all changes in the information included in such
Schedules as may be necessary for such Schedules to be accurate and complete,
each such report to be signed by a Responsible Officer of the Borrower and to be
in a form reasonably satisfactory to the Administrative Agent; and

(j) promptly, such additional information regarding the business, financial,
legal or corporate affairs of any Loan Party or any Subsidiary thereof, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(e) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrower shall, upon request,
deliver paper copies of such documents to the Administrative Agent or any Lender
that requests the Borrower to deliver such paper copies until a written request
to cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of the Compliance Certificates required by Section 6.02(b) to the Administrative
Agent. Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

 

43



--------------------------------------------------------------------------------

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders may be
public-side Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that (w) all Borrower Materials
that it in its discretion determine are to be made available to Public Lenders
shall be clearly and conspicuously marked PUBLIC which, at a minimum, shall mean
that the word PUBLIC shall appear prominently on the first page thereof
(provided, however, that all Borrower Materials in the form of press releases
and SEC filings shall be deemed to be PUBLIC information and shall not be
required to be marked PUBLIC); (x) by marking Borrower Materials PUBLIC, the
Borrower shall be deemed to have authorized the Administrative Agent, the
Arrangers, the L/C Issuer and the Lenders to treat such Borrower Materials as
not containing any material non-public information with respect to the Borrower
or its securities for purposes of United States Federal and state securities
laws (provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked PUBLIC or deemed to be PUBLIC pursuant to the proviso
in clause (w) of this paragraph are permitted to be made available through a
portion of the Platform designated Public Investor; and (z) the Administrative
Agent and the Arrangers shall be entitled to treat any Borrower Materials that
are not marked PUBLIC or deemed to be PUBLIC pursuant to the proviso in clause
(w) of this paragraph as being suitable only for posting on a portion of the
Platform not designated Public Investor. Notwithstanding the foregoing, the
Borrower shall be under no obligation to mark any Borrower Materials PUBLIC.

(ppp) On the Third Amendment Effective Date, Section 6.03 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

6.03 Notices. Notify the Administrative Agent and each Lender:

(a) promptly of the occurrence of any Default;

(b) promptly of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect (other than an Internal Control Event which
shall be reported in accordance with subparagraph (e) below), including any of
the following if it could reasonably be expected to have a Material Adverse
Effect: (i) breach or non-performance of, or any default under, a contractual
obligation of the Borrower or any Subsidiary; (ii) any dispute, litigation,
investigation, proceeding or suspension between the Borrower or any Subsidiary
and any Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Borrower or any
Subsidiary, including pursuant to any applicable Environmental Laws;

(c) promptly of (i) any breach or non-performance of, or any default under, a
Contractual Obligation of the Borrower or any Subsidiary; (ii) any dispute,
litigation,

 

44



--------------------------------------------------------------------------------

investigation, proceeding or suspension between the Borrower or any Subsidiary
and any Governmental Authority; or (iii) the commencement of, or any development
in, any litigation or proceeding affecting the Borrower or any Subsidiary,
including pursuant to any applicable Environmental Laws, which in any case could
reasonably be expected to have a Material Adverse Effect;

(d) promptly of the occurrence of any ERISA Event;

(e) (i) promptly notify the Agents and (ii) within 30 Business Days notify the
Lenders of the occurrence of any of the following events numbered (1) through
(3) below; provided however, to the extent not previously disclosed to the
Lenders, the Borrower shall notify the Agents and the Lenders of the occurrence
of any of the following events numbered (1) through (3) below not less than one
Business Day (or such lesser notice prior to public disclosure as is reasonable
under the circumstances) prior to (A) the public announcement thereof by a
representative of the Borrower, (B) the filing with the SEC or any other
Governmental Authority of any report or communication related thereto or (C) the
submission of a Request for Credit Extension:

(1) any Internal Control Event (I) which is required to be publicly disclosed of
which a Responsible Officer (other than a Responsible Officer committing the
fraud constituting such Internal Control Event) has knowledge, (II) which the
Borrower intends to disclose or (III) which has otherwise become known to the
public (other than an Internal Control Event concerning allegations of fraud
that involve an amount less than $500,000),

(2) any Internal Control Event of which a Responsible Officer (other than a
Responsible Officer committing the fraud constituting such Internal Control
Event) has knowledge which could reasonably be expected to have a Material
Adverse Effect, or

(3) any Internal Control Event of which a Responsible Officer (other than a
Responsible Officer committing the fraud constituting such Internal Control
Event) has knowledge which includes a fraud allegation that could reasonably be
expected to involve an amount in excess of $15,000,000;

(f) promptly of any litigation or proceeding affecting the Borrower or any of
its Subsidiaries (i) which could reasonably be expected to result in an adverse
judgment of $15,000,000 or more and not covered by insurance or (ii) in which
injunctive or similar relief is sought which in the case of this clause
(ii) could reasonably be expected to materially interfere with the ordinary
conduct of business of the Borrower or its Subsidiaries;

(g) promptly of any announcement by Moody’s or S&P of any change or possible
change in a Senior Unsecured Debt Ratings; and

(h) promptly after the (i) occurrence of any Disposition of property or assets
for which the Borrower is required to make a mandatory prepayment pursuant to
Section 2.06(c)(ii), (ii) occurrence of any sale of capital stock or other
Equity Interests for which

 

45



--------------------------------------------------------------------------------

the Borrower is required to make a mandatory prepayment pursuant to
Section 2.06(c)(iii), (iii) incurrence or issuance of any Indebtedness for which
the Borrower is required to make a mandatory prepayment pursuant to
Section 2.06(c)(iv), and (iv) receipt of any Extraordinary Receipt for which the
Borrower is required to make a mandatory prepayment pursuant to
Section 2.06(c)(v).

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

(qqq) On the Third Amendment Effective Date, Section 6.07 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

6.07 Maintenance of Insurance. (i) Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrower, (A) insurance with respect
to its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts (after giving effect to any self-insurance compatible
with the following standards) as are customarily carried under similar
circumstances by such other Persons, and (B) environmental indemnity insurance
of such type and in such amounts as in effect for the applicable Loan Parties on
the Third Amendment Effective Date, including an above ground and underground
storage tank liability insurance policy providing bodily injury and property
damage liability coverage with respect to storage tank incidents , and
(ii) within 60 days after the Third Amendment Effective Date, provide the
Administrative Agent with an endorsement of each of such policies evidencing the
Administrative Agent’s interest in such policy, and with respect to the tank
liability policy such endorsement shall name Administrative Agent in its
capacity as Collateral Agent as an additional named insured.

(rrr) On the Third Amendment Effective Date, Section 6.10 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender acting on behalf of the Administrative
Agent and the Lenders to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its officers,
and its Registered Public Accounting Firm (provided that representatives of the
Borrower designated by a Responsible Officer of the Borrower may be present at
any such meeting with accountants), all at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower and at the expense of the Borrower; provided,
however, that when an Event of Default exists the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors
acting on behalf of the Administrative Agent and the Lenders) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice.

 

46



--------------------------------------------------------------------------------

(sss) On the Third Amendment Effective Date, Section 6.12 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

6.12 Post Third Amendment Effective Date; Collateral Requirements.

 

  I. With respect to the real properties of the Borrower and its Subsidiaries:

(A) As to each of the real properties listed in Part I of Schedule 6.12 and each
of the real properties listed in Schedule 6.12(d), within 60 days after the
Third Amendment Effective Date (provided that, if the Borrower has been
diligently exercising commercially reasonable efforts and submits a request in
writing to the Administrative Agent, the Administrative Agent may in its sole
discretion grant up to an aggregate of 45 days in extension periods), and

(B) As to the real property listed in Part II of Schedule 6.12, if the sale of
such property has not closed within 60 days after the Third Amendment Effective
Date (provided that, if the Borrower has been diligently exercising commercially
reasonable efforts and submits a request in writing to the Administrative Agent,
the Administrative Agent may in its sole discretion grant up to an aggregate of
30 days in extension periods), then within 45 days after the end of such 60 day
period (as same may have been extended), and

(C) As to the real property listed in Part III of Schedule 6.12, (i) if a
contract for sale has not been fully executed as to such property within 90 days
after the Third Amendment Effective Date, then within 45 days after the end of
such 90 day period, or (ii) if a contract of sale has been fully executed as to
such property within such 90 day period but the closing of the sale of such
property has not occurred within nine months following the effective date of the
contract of sale or if the Administrative Agent determines after such contract
of sale is executed that the Borrower or other relevant Loan Party is not in
good faith diligently exercising commercially reasonable efforts to close such
contract of sale, then within 45 days after written notice from the
Administrative Agent, and

(D) As to each of the real properties listed in Part IV of Schedule 6.12, (i) if
a contract for sale has not been fully executed as to any such property within
180 days after the Third Amendment Effective Date, then (as to such property)
within 45 days after the end of such 180 day period, or (ii) if a contract of
sale has been fully executed as to such property within such 180 day period but
the closing of the sale of such property has not occurred within 60 days
following the effective date of the contract of sale or if the Administrative
Agent determines after such contract of sale is executed that the Borrower or
other relevant Loan Party is not in good faith diligently exercising
commercially reasonable efforts to close such contract of sale, then (as to such
property) within 45 days after written notice from the Administrative Agent,

 

47



--------------------------------------------------------------------------------

deliver in form and substance acceptable to the Administrative Agent, deeds of
trust, trust deeds, deeds to secure debt, mortgages, leasehold mortgages and
leasehold deeds of trust, in form and substance acceptable to the Administrative
Agent (with such changes as may be reasonably satisfactory to the Administrative
Agent and its counsel to account for local law matters) and covering such
properties (together with the assignments of leases and rents referred to
therein and each other mortgage delivered pursuant to Section 6.13, in each case
as amended, the “Mortgages”), duly executed by the appropriate Loan Party,
together with:

(a) evidence that counterparts of the Mortgages for such properties have been
duly executed, acknowledged and delivered and are in form suitable for filing or
recording in all appropriate filing or recording offices in order to create a
valid first and subsisting Lien on the property described therein in favor of
the Administrative Agent for the benefit of the Secured Parties and that all
filing, documentary, stamp, intangible and recording taxes and fees have been
paid,

(b) unless waived by the Administrative Agent in writing as to immaterial
properties, as to the properties listed on Schedule 6.12, fully paid American
Land Title Association Lender’s Extended Coverage title insurance policies (the
“Mortgage Policies”) with endorsements and in amounts acceptable to the
Administrative Agent, issued, coinsured and reinsured by title insurers
acceptable to the Administrative Agent, insuring the Mortgages to be valid first
and subsisting Liens on the property described therein, free and clear of all
defects (including, but not limited to, filed mechanics’ and materialmen’s
Liens) and encumbrances, excepting only Liens permitted under the Loan
Documents, and providing for such other affirmative insurance and such
coinsurance and direct access reinsurance as the Administrative Agent may deem
necessary or desirable,

(c) if requested by the Administrative Agent as to one or more properties listed
on Schedule 6.12, American Land Title Association/American Congress on Surveying
and Mapping form surveys, for which all necessary fees (where applicable) have
been paid, certified to the Administrative Agent and the issuer of the Mortgage
Policies in a manner reasonably satisfactory to the Administrative Agent by a
land surveyor duly registered and licensed in the States in which the property
described in such surveys is located and acceptable to the Administrative Agent,
showing all buildings and other improvements, any off-site improvements, the
location of any easements, parking spaces, rights of way, building set-back
lines and other dimensional regulations and the existence of any encroachments,
either by such improvements or on to such property, and other matters that would
be disclosed by an accurate survey complying with the Minimum Standard Detail
Requirements for ALTA/.ACSM Land Title Surveys, jointly established and adopted
by ALTA and the National Society of Professional Surveyors in 2005,

(d) unless waived by the Administrative Agent in writing, as to each of the
properties listed on Schedule 6.12(d), an estoppel and consent agreement
executed by each of the lessors of such property, in each case in form and
substance satisfactory to the Administrative Agent, along with (i) a memorandum
of lease in recordable form with respect to such leasehold interest, executed
and acknowledged by the owner of the

 

48



--------------------------------------------------------------------------------

affected real property, as lessor, or (ii) evidence that the applicable lease
with respect to such leasehold interest or a memorandum thereof has been
recorded in all places necessary or desirable, in the Administrative Agent’s
reasonable judgment, to give constructive notice to third-party purchasers of
such leasehold interest, or (iii) if such leasehold interest was acquired or
subleased from the holder of a recorded leasehold interest, the applicable
assignment or sublease document, executed and acknowledged by such holder, in
each case in form sufficient to give such constructive notice upon recordation
and otherwise in form satisfactory to the Administrative Agent (the Borrower
shall use its best efforts to obtain such items, but the Borrower’s failure to
obtain such items after using its best efforts shall not constitute an Event of
Default),

(e) if requested by the Administrative Agent as to one or more properties listed
on Schedule 6.12(e), a subordination, non-disturbance and attornment agreement
and a tenant estoppel certificate executed by each of the lessees of such
property, in each case in form and substance acceptable to the Administrative
Agent (the Borrower shall use its best efforts to obtain such agreements and
certificates, but the Borrower’s failure to obtain such agreements and
certificates after using its best efforts shall not constitute an Event of
Default),

(f) unless waived by the Administrative Agent in writing as to immaterial
properties, as to each of the properties listed on Schedule 6.12(f), a
landlord’s subordination agreement executed by each of the lessors of such
property, in each case in form and substance acceptable to the Administrative
Agent (the Borrower shall use its best efforts to obtain such agreements, but
the Borrower’s failure to obtain such agreements after using its best efforts
shall not constitute an Event of Default),

(g) as to each of the properties listed on Schedule 6.12, a flood insurance
policy in an amount equal to the lesser of the maximum amount secured by the
applicable Mortgage or the maximum amount of flood insurance available under the
Flood Disaster Protection Act of 1973, as amended, and otherwise in compliance
with the requirements of the Loan Documents, or evidence satisfactory to the
Administrative Agent Lender that none of the improvements located on such land
is located in a flood hazard area,

(h) as to each of the properties listed on Schedule 6.12, evidence satisfactory
to the Administrative Agent of the insurance required by the terms of the
applicable Mortgage,

(i) as to each of the properties listed on Schedule 6.12, evidence satisfactory
to the Administrative Agent (i) of the identity of all taxing authorities and
utility districts (or similar authorities) having jurisdiction over such
property or any portion thereof, (ii) that all taxes, standby fees and any other
similar charges have been paid, including copies of receipts or statements
marked “paid” by the appropriate authority, and (iii) that the land is a
separate tax lot or lots with separate assessment or assessments of the land and
the improvements thereon, independent of any other land or improvements and that
the land is a separate legally subdivided parcel,

 

49



--------------------------------------------------------------------------------

(j) to the extent not already received, local counsel opinions from counsel in
each State addressed to the Secured Parties regarding the enforceability of the
Mortgages (except to the extent that Rhode Island statutory law prohibits an
enforceability opinion) and such other matters as reasonably requested by the
Administrative Agent and its counsel, and

(k) evidence that all other action that the Administrative Agent may reasonably
deem necessary or desirable in order to create valid first and subsisting Liens
on the properties described in the Mortgages has been taken.

Notwithstanding the foregoing, as to each of the real properties listed in
Schedule 6.12(d), the Borrower shall be required only to use its best efforts to
obtain a leasehold Mortgage as to such property, and the Borrower’s failure to
obtain such leasehold Mortgage after using its best efforts shall not constitute
an Event of Default.

The Borrower hereby represents and warrants to the Administrative Agent and the
Lenders that, as of the Third Amendment Effective Date, Schedule 6.12 is a true,
complete and correct list all of the real property owned by the Loan Parties
(except the property located at Lark Drive, Dunlap, Tennessee and the co-owned
properties located at 1501 Boyette Road, Tampa, Florida, Lafayette Road,
Columbus, Georgia, and Pine Log Road, Beech Island, South Carolina), together
with the leased properties at 933 Chad Lane, Tampa, Florida and 1205 Front
Street, Raleigh, North Carolina. The Borrower further represents and warrants to
the Administrative Agent and the Lenders that, as of the Third Amendment
Effective Date, (1) Schedule 6.12(e) is a true, complete and correct list of all
real properties owned by the Loan Parties that are leased to affiliates of the
Loan Parties or third parties, and (2) Schedule 6.12(f) is a true, complete and
correct list of all real properties leased by the Loan Parties from affiliates
of the Loan Parties or third parties.

Within fifteen (15) Business Days after the Third Amendment Effective Date, the
Borrower shall (i) update Schedule 5.08(c) to provide the record owner as to
each property listed, (ii) update Schedule 5.08(d)(i) to provide the county or
other relevant jurisdiction, lessor and annual base rent as to each property
listed, and (iii) update Schedule 5.08(d)(ii) to provide the county or other
relevant jurisdiction, lessor and annual base rent as to each property listed.

 

  II. With respect to Collateral other than real property:

(A) As to the personal property associated with the real property listed in Part
III of Schedule 6.12 or the business conducted thereon, (i) if a contract for
sale has not been fully executed as to such personal property within 90 days
after the Third Amendment Effective Date, then within 45 days after the end of
such 90 day period, or (ii) if a contract of sale has been fully executed as to
such personal property within such 90 day period but the closing of the sale of
such personal property has not occurred within nine months following the
effective date of the contract of sale or if the Administrative Agent determines
after such contract of sale is executed that the Borrower or other relevant Loan
Party is not in good faith diligently exercising commercially

 

50



--------------------------------------------------------------------------------

reasonable efforts to close such contract of sale, then within 45 days after
written notice from the Administrative Agent, deliver in form and substance
acceptable to the Administrative Agent, security agreements in form and
substance acceptable to the Administrative Agent and covering such personal
property, duly executed by the appropriate Loan Party,

(B) As to all motor vehicles and property subject to certificate of title in
which any Loan Party has an interest which either (i) have an original cost of
$30,000 or more per vehicle, or (ii) are a broadcast or remote production
vehicle, or (iii) are in any other manner material to the operations of a Loan
Party, within 60 days after the Third Amendment Effective Date, deliver to the
Administrative Agent the original certificate of title of each such vehicle
together with each document, executed by all necessary Persons, required by the
Governmental Authority issuing such certificate of title to cause the reissuance
of such certificate of title with the first priority lien for the benefit of the
Secured Parties noted thereon; provided that, notwithstanding the foregoing, the
Borrower shall not be required by this provision to deliver any certificate or
document with respect to the three motor vehicles used by the Borrower’s
Chairman of the Board, the Chief Executive Officer and the Chief Financial
Officer,

(C) As to the aircraft and helicopter interests owned by the Borrower and its
Loan Parties, the Borrower shall use its best efforts to deliver such consents
and other items necessary in order to grant a first and prior Lien on all such
interests for the benefit of the Secured Parties,

(D) As to minority owned Equity Interests owned by the Borrower and the other
Loan Parties, the Borrower shall use its best efforts to deliver such consents
and other items necessary in order to grant to a first and prior Lien on all
such Equity Interests for the benefit of the Secured Parties,

(E) As to any Equity Interests owned by the Borrower or any other Loan Party for
which a (I) pledge of such Equity Interests would cause a default under any
change-of-control provision or anti-assignment provision in a material contract
of such Loan Party, the Borrower shall identify all such material contracts and
disclose such material contracts to the Administrative Agent prior to the Third
Amendment Effective Date, and (II) foreclosure in connection with any pledge of
such Equity Interests would cause a default under any change-of-control
provision or anti-assignment provision in a material contract of such Loan
Party, the Borrower shall, within thirty days following the Third Amendment
Effective Date use its best efforts to deliver such consents and other items
necessary in order to not violate, breach or otherwise default under any such
material contracts. Nothing in the foregoing sentence or any other provision of
this Agreement or any other Loan Document will operate to relieve, eliminate or
delay the Borrower’s obligation to pledge all of the Equity Interests in its
Subsidiaries, and

(F) With respect to the eight deposit accounts of the Borrower and the other
Loan Parties at BanCorp, Bank of Floyd, Bank of Marion, BankTrust, BB&T (2
accounts) and Regions Bank (2 accounts), the Borrower agrees that within 15
Business Days after the Third Amendment Effective Date, the Borrower shall have
either

 

51



--------------------------------------------------------------------------------

(1) provided the Collateral Agent with an executed account control agreement
acceptable to the Collateral Agent for each such account or (2) closed any and
all such accounts for which no acceptable executed control agreement has been
delivered to the Collateral Agent, provided that, until such time as there has
been an executed account control agreement acceptable to the Collateral Agent
for any such account, if more than $15,000 shall be in such account for a period
of two or more consecutive Business Days, there shall occur a Default under this
Agreement. With respect to the SunTrust deposit account (number 700045341) held
in the name of an entity that is the predecessor of a Loan Party, Borrower
agrees that within 15 Business Days after the Third Amendment Effective Date,
the Borrower shall have provided the Collateral Agent with an executed account
control agreement acceptable to the Collateral Agent for such account.

(ttt) On the Third Amendment Effective Date, the Credit Agreement is hereby
amended by adding a new Section 6.13 as follows:

6.13 Covenant to Guarantee Obligations and Give Security.

(a) Upon the formation or acquisition of any new direct or indirect Subsidiary
by any Loan Party, then the Borrower shall, at the Borrower’s expense:

(i) within 10 days after such formation or acquisition, cause such Subsidiary,
and cause each direct and indirect parent of such Subsidiary (if it has not
already done so), to duly execute and deliver to the Administrative Agent a
guaranty or guaranty supplement, in form and substance satisfactory to the
Administrative Agent, guaranteeing the other Loan Parties’ obligations under the
Loan Documents,

(ii) within 10 days after such formation or acquisition, furnish to the
Administrative Agent a description of the real and personal properties of such
Subsidiary, in detail satisfactory to the Administrative Agent,

(iii) within 15 days after such formation or acquisition, cause such Subsidiary
and each direct and indirect parent of such Subsidiary (if it has not already
done so) to duly execute and deliver to the Administrative Agent deeds of trust,
trust deeds, deeds to secure debt, mortgages, leasehold mortgages, leasehold
deeds of trust, Security Agreements, Security Agreement Supplements, Pledge
Agreements, Pledge Agreement Supplements and other security and pledge
agreements, as specified by and in form and substance satisfactory to the
Administrative Agent (including delivery of all pledged interests in and of such
Subsidiary, and other Equity Interests), securing payment of all the Secured
Obligations of such Subsidiary or such parent, as the case may be, under the
Loan Documents and constituting Liens on all such real and personal properties
and assets,

(iv) within 30 days after such formation or acquisition, cause such Subsidiary
and each direct and indirect parent of such Subsidiary (if it has not already
done so) to take whatever action (including the recording of mortgages,

 

52



--------------------------------------------------------------------------------

the filing of Uniform Commercial Code financing statements, the giving of
notices and the endorsement of notices on title documents) may be necessary or
advisable in the opinion of the Administrative Agent to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and subsisting Liens on the properties purported to be
subject to the deeds of trust, trust deeds, deeds to secure debt, mortgages,
leasehold mortgages, leasehold deeds of trust, the Security Agreement
Supplements, and security and pledge agreements delivered pursuant to this
Section 6.13, enforceable against all third parties in accordance with their
terms, and

(v) as promptly as practicable after such formation or acquisition, deliver,
upon the request of the Administrative Agent in its sole discretion, to the
Administrative Agent with respect to any real property of such Subsidiary the
items set forth in subsections (b) (unless waived by the Administrative Agent as
to immaterial properties), (c) (if requested by the Administrative Agent),
(d) (unless waived by the Administrative Agent as to immaterial properties),
(h), (i), (j), (k) and (l) of Section 6.12.

(b) Upon the acquisition of any property by any Loan Party, if such property, in
the judgment of the Administrative Agent, shall not already be subject to a
perfected first priority security interest in favor of the Administrative Agent
for the benefit of the Secured Parties, then the Borrower shall, at the
Borrower’s expense:

(i) within 10 days after such acquisition, furnish to the Administrative Agent a
description of the property so acquired in detail satisfactory to the
Administrative Agent,

(ii) within 15 days after such acquisition, cause the applicable Loan Party to
duly execute and deliver to the Administrative Agent deeds of trust, trust
deeds, deeds to secure debt, mortgages, leasehold mortgages, leasehold deeds of
trust, Security Agreements, Security Agreement Supplements, Pledge Agreements,
Pledge Agreement Supplements and other security and pledge agreements, as
specified by and in form and substance satisfactory to the Administrative Agent,
securing payment of all the Secured Obligations and constituting Liens on all
such properties, including real estate, in each case to the extent necessary to
perfect first priority Liens in favor of the Administrative Agent for the
benefit of the Secured Parties on all such properties (or in any representative
of the Administrative Agent designated by it), enforceable against all third
parties, subject to the Liens permitted under Section 7.01,

(iii) within 30 days after such acquisition, cause the applicable Loan Party to
take whatever action (including the recording of mortgages, the filing of
Uniform Commercial Code financing statements, the giving of notices and the
endorsement of notices on title documents) may be necessary or advisable in the
opinion of the Administrative Agent to perfect first priority Liens in favor of
the Administrative Agent for the benefit of the Secured Parties on all such
properties (or in any representative of the Administrative Agent designated by
it), enforceable against all third parties,

 

53



--------------------------------------------------------------------------------

(iv) unless waived by the Administrative Agent, within 60 days after such
acquisition, deliver to the Administrative Agent, upon the request of the
Administrative Agent in its sole discretion, a signed copy of a favorable
opinion, addressed to the Administrative Agent and the other Secured Parties, of
counsel for the Loan Parties acceptable to the Administrative Agent as to the
matters contained in clauses (ii) and (iii) above and as to such other matters
as the Administrative Agent may reasonably request, and

(v) as promptly as practicable after any acquisition of a real property, if
requested by the Administrative Agent deliver to the Administrative Agent with
respect to such real property a subordination, non-disturbance and attornment
agreement and a tenant estoppel certificate executed by each of the lessees of
such real property, in each case in form and substance acceptable to the
Administrative Agent (the Borrower shall use its best efforts to obtain such
agreements and certificates, but the failure to obtain such agreements and
certificates shall not constitute an Event of Default).

(c) Upon the request of the Administrative Agent following the occurrence and
during the continuance of a Default, the Borrower shall, at the Borrower’s
expense:

(i) within 10 days after such request, furnish to the Administrative Agent a
description of the real and personal properties of the Loan Parties and their
respective Subsidiaries in detail satisfactory to the Administrative Agent,

(ii) within 15 days after such request, duly execute and deliver, and cause each
Subsidiary (if it has not already done so) to duly execute and deliver, to the
Administrative Agent deeds of trust, trust deeds, deeds to secure debt,
mortgages, leasehold mortgages, leasehold deeds of trust, Security Agreement
Supplements, and other security and pledge agreements, as specified by and in
form and substance satisfactory to the Administrative Agent (including delivery
of all pledged equity and pledged debt in and of such Subsidiary, and
otherwise), securing payment of all the Secured Obligations of the Borrower and
the Subsidiaries under the Loan Documents and constituting Liens on all such
properties,

(iii) within 30 days after such request, take, and cause each Subsidiary to
take, whatever action (including the recording of mortgages, the filing of
Uniform Commercial Code financing statements, the giving of notices and the
endorsement of notices on title documents) may be necessary or advisable in the
opinion of the Administrative Agent to vest in the Administrative Agent (or in
any representative of the Administrative Agent designated by it) valid and
subsisting Liens on the properties purported to be subject to the deeds of
trust, trust deeds, deeds to secure debt, mortgages, leasehold mortgages,
leasehold deeds of trust, Security Agreement Supplements, and security and
pledge agreements delivered pursuant to this Section 6.13, enforceable against
all third parties in accordance with their terms, and

 

54



--------------------------------------------------------------------------------

(iv) within 60 days after such request, deliver to the Administrative Agent,
upon the request of the Administrative Agent in its sole discretion, a signed
copy of a favorable opinion, addressed to the Administrative Agent, the other
Secured Parties, of counsel for the Loan Parties acceptable to the
Administrative Agent as to the matters contained in clauses (ii) and
(iii) above, and as to such other matters as the Administrative Agent may
reasonably request, and

(d) At any time upon request of the Administrative Agent, promptly execute and
deliver any and all further instruments and documents and take all such other
action as the Administrative Agent may deem necessary or desirable in obtaining
the full benefits of, or (as applicable) in perfecting and preserving the Liens
of, such guaranties, deeds of trust, trust deeds, deeds to secure debt,
mortgages, leasehold mortgages, leasehold deeds of trust, Security Agreement
Supplements, and other security and pledge agreements.

(uuu) On the Third Amendment Effective Date, the Credit Agreement is hereby
amended by adding a new Section 6.14 as follows:

6.14 Lien Searches. Promptly following receipt of the acknowledgment copy of any
financing statements filed under the Uniform Commercial Code in any jurisdiction
by or on behalf of the Secured Parties, deliver to the Administrative Agent
completed requests for information listing such financing statement and all
other effective financing statements filed in such jurisdiction that name any
Loan Party as debtor, together with copies of such other financing statements.

(vvv) On the Third Amendment Effective Date, the Credit Agreement is hereby
amended by adding a new Section 6.15 as follows:

6.15 Deposit, Securities and Investment Accounts. Within 30 days following the
Third Amendment Effective Date, maintain, and cause each of the other Loan
Parties to maintain, all deposit accounts, securities accounts and investments
accounts with Bank of America or another commercial bank located in the United
States, which has accepted the assignment of such accounts for the benefit of
the Secured Parties and the Term Loan Secured Parties pursuant to the terms of
the Security Agreement.

(www) On the Third Amendment Effective Date, the Credit Agreement is hereby
amended by adding a new Section 6.16 as follows:

6.16 Further Assurances. Promptly upon request by the Administrative Agent, or
any Lender through the Administrative Agent, (a) correct any material defect or
error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender

 

55



--------------------------------------------------------------------------------

through the Administrative Agent, may reasonably require from time to time in
order to (i) carry out more effectively the purposes of the Loan Documents,
(ii) to the fullest extent permitted by applicable Law, subject any Loan Party’s
or any of its Subsidiaries’ properties, assets, rights or interests to the Liens
now or hereafter intended to be covered by any of the Collateral Documents,
(iii) perfect and maintain the validity, effectiveness and priority of any of
the Collateral Documents and any of the Liens intended to be created thereunder
and (iv) assure, convey, grant, assign, transfer, preserve, protect and confirm
more effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of its Subsidiaries is or is to be a party, and cause each of
its Subsidiaries to do so.

(xxx) On the Third Amendment Effective Date, the Credit Agreement is hereby
amended by adding a new Section 6.17 as follows:

6.17 Compliance with Environmental Laws. Comply, and use its commercially
reasonable efforts to cause all lessees and other Persons operating or occupying
its properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits; obtain and renew all Environmental
Permits necessary for its operations and properties; and conduct any
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties, in accordance with the requirements of all
Environmental Laws; provided, however, that neither the Borrower nor any of its
Subsidiaries shall be required to undertake any such cleanup, removal, remedial
or other action to the extent that its obligation to do so is being contested in
good faith and by proper proceedings and appropriate reserves are being
maintained with respect to such circumstances in accordance with GAAP.

(yyy) On the Third Amendment Effective Date, the Credit Agreement is hereby
amended by adding a new Section 6.18 as follows:

6.18 Environmental Indemnity Agreements; Preparation of Environmental Reports
and Appraisals.

(a) At the request of the Administrative Agent from time to time, provide to the
Lenders within 60 days after such request, at the expense of the Borrower,
provided that, so long as there exists no Default, the Administrative Agent
shall not make any such request for any real property more than once in any
fiscal year of the Borrower:

(i) an environmental site assessment report for any of its properties described
in such request, prepared by an environmental consulting firm acceptable to the
Administrative Agent, indicating the presence or absence of Hazardous Materials
and, if requested by the Administrative Agent, the estimated cost of any
compliance, removal or remedial action in connection with any Hazardous
Materials on such properties; without limiting the generality of the foregoing,
if the Administrative Agent determines at any time that a material risk

 

56



--------------------------------------------------------------------------------

exists that any such report will not be provided within the time referred to
above, the Administrative Agent may retain an environmental consulting firm to
prepare such report at the expense of the Borrower, and the Borrower hereby
grants and agrees to cause any Subsidiary that owns any property described in
such request to grant at the time of such request to the Administrative Agent,
the Lenders, such firm and any agents or representatives thereof an irrevocable
non-exclusive license, subject to the rights of tenants, to enter onto their
respective properties to undertake such an assessment; and

(ii) an appraisal report for any of its properties described in such request
complying with the requirements of the Federal Financial Institutions Reform,
Recovery and Enforcement Act of 1989, which appraisals shall be from a Person
acceptable to the Administrative Agent.

(b) Within 10 days after each request of the Administrative Agent from time to
time and at the expense of the Borrower, deliver to the Administrative Agent a
duly completed and executed State specific environmental indemnity agreement for
the benefit of the Secured Parties, with respect to each piece of real property
owned by any Loan Party and mortgaged for the benefit of the Secured Parties, in
each case in form and substance acceptable to the Administrative Agent.

(zzz) On the Third Amendment Effective Date, the Credit Agreement is hereby
amended by adding a new Section 6.19 as follows:

6.19 Taxpayer Identification Number. Within 30 days after the Third Amendment
Effective Date, each Loan Party which does not have, as of the Third Amendment
Effective Date or the date when a Person becomes a Subsidiary, a U.S. taxpayer
identification number, shall have, in each case, taken all necessary action and
executed all documents and instruments and made all necessary filings as may be
required by applicable Governmental Authority, to obtain such U.S. taxpayer
identification number, and shall thereafter (i) take all such further steps as
may be required to obtain such identification number as soon as reasonably
practicable and (ii) provide such identification number to the Administrative
Agent in writing promptly after the receipt thereof.

(aaaa) On the Third Amendment Effective Date, ARTICLE VII of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, or sign
or file or suffer to exist under the Uniform Commercial Code of any jurisdiction
a financing

 

57



--------------------------------------------------------------------------------

statement that names the Borrower or any of its Subsidiaries as debtor, or
assign any accounts or other right to receive income, other than the following
Liens (or financing statements relating thereto):

(a) Liens pursuant to any Loan Document, including without limitation, (i) Liens
on cash or other assets securing indebtedness or other obligations to the L/C
Issuer in accordance with Section 2.04(a) and (ii) Liens subject to the
Intercreditor Agreement securing both the Secured Parties and the Term Loan
Secured Parties;

(b) Liens existing on the Third Amendment Effective Date and listed on Schedule
7.01 and any renewals or extensions thereof, provided that (i) the property
covered thereby is not changed, (ii) the amount secured or benefited thereby is
not increased, (iii) the direct or any contingent obligor with respect thereto
is not changed, and (iv) any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 7.03(b);

(c) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA, and contractual, common law
or statutory rights of set off against deposits or other amounts owing any
depository institution, provided that such pledges or deposits made were not
made in connection with the borrowing of money or the obtaining of advances or
credit and do not, in the aggregate, materially detract from the value of the
property or assets or impair the use thereof in the operation of the business of
the Borrower or its Subsidiaries;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than contracts for the payment of money), statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business;

(g) (i) to the extent in existence on the Third Amendment Effective Date,
easements, rights-of-way, servitudes, leases, restrictions and other similar
encumbrances affecting real property and (ii) to the extent incurred, granted or
otherwise created or arising after the Third Amendment Effective Date,
easements, rights-of-way, servitudes, leases, restrictions and other similar
encumbrances affecting real property which do not in any case materially detract
from the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the applicable Person;

 

58



--------------------------------------------------------------------------------

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i) Liens securing Indebtedness of the Borrower permitted under Section 7.03(e)
for (i) Capital Lease Obligations incurred after the Closing Date and created
contemporaneously with such Capital Lease Obligations to secure the same and
(ii) purchase money Indebtedness on property acquired after the Closing Date and
created contemporaneously with the acquisition of such property to secure or
provide for the payment or financing of the purchase price thereof; provided
that (x) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and (y) the Indebtedness secured thereby
does not exceed the cost or fair market value, whichever is lower, of the
property being acquired on the date of acquisition; and

(j) Liens (i) created by lease agreements, licenses or similar interests, or by
statute or common law to secure the payments of rental, license amounts or
similar amounts and other sums not yet due thereunder or (ii) on leasehold
interests, licenses or similar interests created by the lessor, licensee or
grantor thereunder in favor of any mortgagee of the leased premises.

7.02 Investments. Make or hold any Investments, except:

(a) Investments held by the Borrower or such Subsidiary in the form of Cash
Equivalents;

(b) Investments in existence on the Third Amendment Effective Date and listed on
Schedule 5.08(e);

(c) so long as no Default exists before and after giving effect to any such
Investment, Investments not constituting Acquisitions of the Borrower or its
Subsidiaries in any Wholly-Owned Subsidiary that is (i) a Guarantor and Loan
Party and (ii) in existence on the Third Amendment Effective Date;

(d) in addition to other Investments permitted by this Section 7.02, Investments
in any other any other Person, so long as (i) no Default exists before and after
giving effect to any such Investment, (ii) such Person is engaged in a Permitted
Line of Business, (iii) the aggregate amount of any such Investment or series of
related Investments shall not exceed $20,000,000, and (iv) the aggregate amount
of all such Investments made after the Third Amendment Effective Date through
any date of determination shall not exceed $50,000,000;

(e) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(f) Guarantees permitted by Section 7.03; and

 

59



--------------------------------------------------------------------------------

(g) Investments by the Borrower or any Subsidiary in any Person to the extent
that such investments are deemed to be investments under GAAP due to the
reinvestment by such Person of existing funds or earnings in such Person (and
not new value contributed by the Borrower or its Subsidiaries), provided that,
if the Borrower or any Subsidiary of the Borrower makes any cash or other
investment of value in such Person, such cash or other investment of value shall
not be permitted by this subsection (g).

7.03 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) Indebtedness under (i) the $25,000,000 Commercial Note dated May 29, 2008 of
the Borrower in favor of SunTrust Bank and the related guidance facility letter
agreement and any refinancing, refunding, renewal or extension of such
Indebtedness to SunTrust Bank or such guidance facility provided that any such
refinancing, refunding, renewal or extension complies with subsections (b)(i)
and (ii) below, (ii) the Loan Documents and any refinancing, refunding, renewal
or extension of such Indebtedness and (iii) the Term Loan Agreement and any
refinancing, refunding, renewal or extension of such Indebtedness;

(b) so long as there exists no Default before and after giving effect to each
and every incurrence of such Indebtedness, Indebtedness outstanding on the Third
Amendment Effective Date and listed on Schedule 7.03 and any refinancings,
refundings, renewals or extensions thereof; provided that (i) the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to fees and expenses reasonably
incurred in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder and (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith: (A) are no less favorable
in any material respect to the Loan Parties or the Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended, (B) the covenants and other terms are no more restrictive
than the terms of this Agreement and the other Loan Documents, (C) no additional
Liens are granted to secure such refinancings, refundings, renewals or
extensions, (D) the maturity date of any such refinancings, refundings, renewals
or extensions is later than the Maturity Date, (E) no repayment of principal
with respect to any such refinancings, refundings, renewals or extensions is
permitted prior to the Maturity Date and (F) the interest rate applicable to any
such refinancing, refunding, renewing or extending Indebtedness does not exceed
the greater of the existing interest rate or the then applicable market interest
rate;

(c) so long as there exists no Default before and after giving effect to each
and every incurrence of such Indebtedness, Guarantees of the Borrower or any
Subsidiary in respect of Indebtedness otherwise permitted hereunder of the
Borrower, or any Loan Party that is a Wholly-Owned Subsidiary;

 

60



--------------------------------------------------------------------------------

(d) so long as there exists no Default before and after giving effect to each
and every incurrence of such Indebtedness, obligations (contingent or otherwise)
of the Borrower or any Subsidiary existing or arising under any Swap Contract,
provided that (i) such obligations are (or were) entered into by such Person in
the ordinary course of business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person, or changes in the value of securities
issued by such Person, and not for purposes of speculation or taking a market
view; (ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party and (iii) such Swap Contract is unsecured;

(e) so long as there exists no Default before and after giving effect to each
and every incurrence of such Indebtedness, Indebtedness of the Borrower in
respect of Capital Lease Obligations and purchase money obligations for fixed or
capital assets in an aggregate amount not to exceed $10,000,000 at any one time
outstanding;

(f) so long as there exists no Default before and after giving effect to each
and every incurrence of such Indebtedness, Indebtedness among the Borrower and
its Wholly-Owned Subsidiaries that are Loan Parties; and

(g) in addition to other Indebtedness permitted by this Section 7.03, so long as
there exists no Default before and after giving effect to each and every
incurrence of such Indebtedness, unsecured Indebtedness of the Borrower in an
amount not exceed $25,000,000 in the aggregate for all such Indebtedness, which
such Indebtedness (i) must be pari passu in priority with, or subordinated in
priority to, the Obligations hereunder, (ii) shall have a stated maturity date
after the date that is 180 days after the Maturity Date of the latest to mature
of the Loans, and (iii) shall not have any scheduled payments, prepayments or
redemptions of principal (or sinking funds or the other setting aside of funds)
at any time prior to the date that is 180 days after the Maturity Date.

7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a) any Subsidiary may merge with (i) the Borrower, provided that the Borrower
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that when any Wholly-Owned Subsidiary or other
non-Borrower Loan Party is merging with another Subsidiary, a Wholly-Owned
Subsidiary and Loan Party shall be the continuing and surviving Person;

(b) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to a Wholly-Owned
Subsidiary that is a Loan Party;

 

61



--------------------------------------------------------------------------------

(c) the Borrower may merge with another Person, provided that; (i) such Person
is organized under the laws of the United States of America or one of its
states, (ii) the Borrower is the corporation surviving such merger, (iii) both
immediately before and after giving effect to such merger, no Material Adverse
Effect shall have occurred or result therefrom, (iv) such merger is in
connection with a transaction permitted by Section 7.02 hereof and (v) 60 days
before such merger, the Borrower shall provide the Administrative Agent evidence
of pro forma compliance with all of the terms of this Agreement; and

(d) Dispositions permitted by Section 7.05.

7.05 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:

(a) so long as there exists no Default before and after giving effect to each
and every such Disposition, Dispositions of obsolete or worn out property,
whether now owned or hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory in the ordinary course of business;

(c) (i) so long as there exists no Default before and after giving effect to
each and every such Disposition, Dispositions of equipment or real property to
the extent that (A) such property is exchanged for credit against the purchase
price of similar replacement property or (B) the proceeds of such Disposition
are reasonably promptly applied to the purchase price of such replacement
property and (ii) so long as (x) there exists no Default before and after giving
effect to each and every such Disposition and exchange and (y) the Leverage
Ratio is less than or equal to 4.50 to 1.00 on and prior to the date of any
component of any such Disposition and exchange, Dispositions of assets
(including one or more Subsidiaries) to the extent exchanged for other like
assets (including any Person that becomes a Subsidiary as a result of such
exchange), so long as, after giving effect thereto, (A) the portion of EBITDA
attributable to such Disposed assets, when added to that portion of EBITDA
attributable to all other assets Disposed of in reliance on this subsection
(c)(ii), does not exceed 20% of EBITDA as set forth in the most recent financial
information delivered to the Administrative Agent pursuant to Section 6.01(a) or
(b), (B) any Investment in connection therewith is permitted by Section 7.02;
(C) such exchange is for fair market value, (D) any consideration for any such
exchange that does not constitute like assets is paid to the Borrower or such
Subsidiary on the closing date of such Disposition in cash, and (E) the Borrower
complies with Section 2.06(c) with respect to all such cash received;

(d) so long as there exists no Default before and after giving effect to each
and every such Disposition, Dispositions of property by any Subsidiary to the
Borrower or to a Wholly-Owned Subsidiary that is a Loan Party;

(e) so long as there exists no Default before and after giving effect to each
and every such Disposition, Dispositions permitted by Section 7.04;

 

62



--------------------------------------------------------------------------------

(f) so long as (i) there exists no Default before and after giving effect to
each and every such Disposition and (ii) not less than 80% of the aggregate
purchase price for any such Disposition is paid in cash on the date of sale,
Dispositions by the Borrower and its Subsidiaries of property pursuant to
sale-leaseback transactions permitted by Section 7.12;

(g) non-exclusive licenses of IP Rights in the ordinary course of business and
substantially consistent with past practice;

(h) Liens permitted under Section 7.01; and

(i) so long as (i) there exists no Default before and after giving effect to
each and every such Disposition, (ii) not less than 80% of the aggregate
purchase price for any such Disposition is paid in cash on the date of sale,
(iii) no Material Adverse Effect exists or would result therefrom before and
after giving effect to such Disposition, (iv) such Disposition shall be for fair
market value and (v) the Net Cash Proceeds of any such Disposition are
immediately used to prepay the Obligations as set forth in Section 2.06(c),
other Dispositions not constituting all or substantially all of the assets of
the Borrower.

Upon any Disposition in accordance with Section 7.05 and the payment of any
related mandatory prepayment (if any) required in accordance with
Section 2.06(c), (A) of any assets in accordance with the terms of this
Section 7.05, the Administrative Agent will, if applicable, direct the
Collateral Agent to terminate and release any and all Liens under the Collateral
Documents on such assets being disposed (and direct the Collateral Agent to
deliver to the applicable Loan Party any such Collateral being released that is
held by the Collateral Agent) and (B) of a Subsidiary that is a Guarantor in
accordance with the terms of clause (h) preceding, the Administrative Agent
will, if applicable, direct the Collateral Agent to terminate and release such
Guarantor Subsidiary from the Guaranty or Guaranty Supplement.

7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
or issue or sell any Equity Interests or accept any capital contributions,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:

(a) each Subsidiary may make Restricted Payments to the Borrower, a Loan Party
and any other Person that owns an Equity Interest in such Subsidiary, ratably
according to their respective holdings of the type of Equity Interest in respect
of which such Restricted Payment is being made;

(b) each Subsidiary may declare and make dividend payments or other
distributions to any Person holding an Equity Interest in such Subsidiary
ratably according to their respective holdings of the type of Equity Interest
and payable solely in the common stock or other common Equity Interests of such
Subsidiary;

 

63



--------------------------------------------------------------------------------

(c) subject to the Net Cash Proceeds thereof prepaying the Loans in accordance
with the terms of Section 2.06(c)(iii), the Borrower and each Subsidiary may
purchase, redeem or otherwise acquire Equity Interests issued by it with the
proceeds received from the substantially concurrent issue of new shares of its
common stock or other common Equity Interests;

(d) the Borrower may declare or pay cash dividends to its stockholders and
purchase, redeem or otherwise acquire for cash Equity Interests issued by it not
to exceed in the aggregate for any fiscal year,

(i) if the Leverage Ratio is greater than 6.00 to 1.00, $0;

(ii) if the Leverage Ratio is equal to or less than 6.00 to 1.00, but greater
than 5.25 to 1.00, $12,500,000; or

(iii) if the Leverage Ratio is equal to or less than 5.25 to 1.00, $25,000,000;

(e) the Borrower may issue and sell its common Equity Interests, so long as the
Net Cash Proceeds thereof are applied to the repayment of Loans pursuant to
Section 2.06(c)(iii).

7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the date hereof or any business substantially related or
incidental thereto or any Permitted Line of Business.

7.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, provided that the foregoing restriction shall not
(a) permit any transaction to the extent it is prohibited or limited by any
other provision of this Agreement or any other Loan Document or (b) apply to
transactions between or among the Borrower and any of its Wholly-Owned
Subsidiaries that are Loan Parties or between and among any Wholly-Owned
Subsidiaries that are Loan Parties that are otherwise permitted by the terms of
this Agreement and the Loan Parties.

7.09 Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document or, with respect to clauses (a)(i),
(a)(ii) and (a)(iv) below, the Term Loan Agreement) that

(a) limits the ability (i) of any Subsidiary to make Restricted Payments to the
Borrower or any Guarantor or to otherwise transfer property to the Borrower or
any Guarantor (except any restriction that is not applicable where the
Restricted Payment or transfer of property is for the benefit of any holder of
all or any portion of the Obligations under this Agreement or any of the other
Loan Documents), (ii) of any Subsidiary to

 

64



--------------------------------------------------------------------------------

Guarantee the Indebtedness of the Borrower (except any restriction that is not
applicable where the Guarantee relates to all or any portion of the Obligations,
this Agreement or any other Loan Document), (iii) of the Borrower or any
Subsidiary to enter into an amendment of, or accept a waiver or consent with
respect to, any term or provision of this Agreement or any of the Loan Documents
or (iv) of the Borrower or any Subsidiary to create, incur, assume or suffer to
exist Liens on property of such Person; provided, however, that this clause
(iv) shall not prohibit (A) any negative pledge incurred or provided in favor of
any holder of Indebtedness permitted under Section 7.03(e) solely to the extent
any such negative pledge relates to the property financed by or the subject of
such Indebtedness; or (B) any restriction that is not applicable where the Lien
in question is for the benefit of the holders of any part of the Obligations
under this Agreement or any other Loan Document; or

(b) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person.

7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

7.11 Financial Covenants.

(a) Maximum Leverage Ratio. Permit the Leverage Ratio at any time during any
period set forth below to be greater than the ratio set forth below opposite
such period:

 

Four Fiscal Quarters Ending

   Maximum
Leverage
Ratio

Third Amendment Effective Date through March 29, 2009

   6.25 to 1.00

March 30, 2009 through December 27, 2009

   6.00 to 1.00

December 28, 2009 through September 26, 2010

   5.75 to 1.00

September 27, 2010 and each fiscal quarter thereafter

   5.50 to 1.00

(b) Minimum Interest Coverage Ratio. Permit the Interest Coverage Ratio at any
time during any period set forth below to be less than the ratio set forth below
opposite such period:

 

Four Fiscal Quarters Ending

   Minimum Interest
Coverage Ratio

Third Amendment Effective Date through March 29, 2009

   2.00 to 1.00

March 30, 2009 and each fiscal quarter thereafter

   2.25 to 1.00

(c) Capital Expenditures. Make or become legally obligated to make any Capital
Expenditure at any time after the Third Amendment Effective Date, except, so

 

65



--------------------------------------------------------------------------------

long as there exists no Default before and after giving effect to any such
Capital Expenditure (or legal obligation to make such Capital Expenditure),
Capital Expenditures incurred after January 1, 2009 in the ordinary course of
business not exceeding, in the aggregate for the Borrower and it Subsidiaries
during each fiscal year set forth below, the amount set forth below in Column I
opposite such fiscal year:

 

Fiscal Year

   Column I
Amount    Column II
Amount

2009

   $ 35,000,000    $ 43,750,000

2010

   $ 45,000,000    $ 56,250,000

2011

   $ 45,000,000    $ 56,250,000

2012 and thereafter

   $ 0    $ 0

provided, however, that so long as no Default has occurred and is continuing or
would result from such expenditure, (i) if the Interest Coverage Ratio is
greater than or equal to 2.25 to 1.00 at any such time, the amounts set forth in
Column II above across from any fiscal year shall be the maximum amount of
Capital Expenditures in any such fiscal year; and (ii) 50% of any portion of any
amount set forth above in the applicable column, if not expended in the fiscal
year for which it is permitted above, may be carried over for expenditure in the
first six months of the next following fiscal year; and provided, further, if
any such amount is so carried over, it will be deemed used in the applicable
subsequent fiscal year before the respective amounts set forth opposite such
fiscal year above.

7.12 Sale and Leaseback. Enter into any arrangement whereby it sells or
transfers any of its assets, and thereafter rents or leases such assets,
provided that, so long as there exists no Default before and after giving effect
to any such sale and leaseback and the Borrower complies with Section 2.06(c),
the Borrower and its Subsidiaries may enter into sale and leasebacks in an
aggregate amount not to exceed 20% of Stockholders’ Equity during the term of
this Agreement.

7.13 Subsidiaries. Create, acquire or otherwise permit to exist any Subsidiary
of the Borrower or any other Loan Party that is a CFC or otherwise organized
outside the United States.

(bbbb) On the Third Amendment Effective Date, Section 8.01(b) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a), 6.05, 6.10, 6.11,
6.12 or 6.13 or Article VII; or

(cccc) On the Third Amendment Effective Date, Section 8.01(c) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30

 

66



--------------------------------------------------------------------------------

days after the earlier of (i) actual knowledge thereof by a Responsible Officer
of the Borrower and (ii) the date that the Administrative Agent shall have given
the Borrower notice thereof; or

(dddd) On the Third Amendment Effective Date, Section 8.01(e) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

(e) Cross-Default. (i) The Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of (x) any Indebtedness or
Guarantee under the Term Loan Agreement and any document or instrument executed
in connection therewith or (y) any other Indebtedness or Guarantee (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $20,000,000, in each case after the giving of any
required notice and the expiration of any applicable grace period or (B) fails
to observe or perform any other agreement or condition relating to any such
Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, after the expiration of any applicable notice or cure
period, such Indebtedness to be demanded or to become due or to be repurchased,
prepaid, defeased or redeemed (automatically or otherwise), or an offer to
repurchase, prepay, defease or redeem such Indebtedness to be made, prior to its
stated maturity, or such Guarantee to become payable or cash collateral in
respect thereof to be demanded; or (ii) there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from (A) any
event of default under such Swap Contract as to which the Borrower or any
Subsidiary is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Borrower or any Subsidiary is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by the Borrower or such Subsidiary as a
result thereof is greater than $20,000,000; or

(eeee) On the Third Amendment Effective Date, Section 8.01(f) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

(f) Insolvency Proceedings, Etc. The Borrower or any Subsidiary institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or

 

67



--------------------------------------------------------------------------------

(ffff) On the Third Amendment Effective Date, the Credit Agreement is hereby
amended by adding a new Section 8.01(m) as follows:

(m) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to the Third Amendment, Section 4.01, Section 6.12 or Section 6.13, or
otherwise, shall for any reason (other than pursuant to the terms thereof) cease
to create a valid and perfected first priority Lien (subject to Liens permitted
by Section 7.01) on the Collateral purported to be covered thereby.

(gggg) On the Third Amendment Effective Date, Section 8.02 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof);

(d) exercise on behalf of itself, the Lenders and the L/C Issuer, all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents; and

(e) if applicable, direct the Collateral Agent pursuant to the terms of the
Intercreditor Agreement to exercise on behalf of itself and the Secured Parties,
all rights and remedies available to it, and any Secured Party under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

68



--------------------------------------------------------------------------------

(hhhh) On the Third Amendment Effective Date, Section 8.03 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, except Obligations relating to Swap Contracts, ratably among the
Lenders and the L/C Issuer in proportion to the respective amounts described in
this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings and Obligations in respect of Secured
Hedge Agreements, ratably among the Lenders, the L/C Issuer and the Hedge Banks
in proportion to the respective amounts described in this clause Fourth held by
them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;

Sixth, to payment of remaining portion of the Obligations, including without
limitation, the Obligations then owing under Secured Cash Management Agreements,
ratably among the Lenders and the Cash Management Banks in proportion to the
respective amounts described in this clause Sixth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full in cash, to the Borrower or as otherwise required by Law.

Subject to Section 2.04(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as L/C Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

 

69



--------------------------------------------------------------------------------

Notwithstanding anything in the Loan Documents to the contrary and so long as
the Intercreditor Agreement has not been terminated, (i) all mandatory
prepayments made pursuant to Section 2.06(c) and payments and proceeds received
from Collateral or pursuant to any Collateral Document shall first be
distributed in accordance with the terms of the Intercreditor Agreement and
(ii) Obligations arising under Secured Cash Management Agreements and Secured
Hedge Agreements shall be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be. Each Cash
Management Bank or Hedge Bank not a party to the Credit Agreement that has given
the notice contemplated by the preceding sentence shall, by such notice, be
deemed to have (i) acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article IX hereof for itself and
its Affiliates as if a Lender party hereto and (ii) accepted the terms of the
Intercreditor Agreement and the appointment of Bank of America as the collateral
agent under the Intercreditor Agreement.

(iiii) On the Third Amendment Effective Date, Section 9.01 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

9.01 Appointment and Authority.

(a) Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and neither the Borrower nor any other Loan Party shall have rights as a
third party beneficiary of any of such provisions.

(b) The Administrative Agent shall also act as the collateral agent under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and the L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the collateral agent of such Lender and the L/C Issuer for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Secured Obligations, together with such
powers and discretion as are reasonably incidental thereto. In this connection,
the Administrative Agent, as collateral agent and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent, shall be
entitled to the benefits of all provisions of this Article IX and Article X
(including

 

70



--------------------------------------------------------------------------------

Section 10.04(c), as though such co-agents, sub-agents and attorneys-in-fact
were the collateral agent under the Loan Documents) as if set forth in full
herein with respect thereto.

(jjjj) On the Third Amendment Effective Date, Section 9.03 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

(d) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 10.01 and Section 8.02) or (ii) in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Borrower, a Lender or the L/C Issuer.

(e) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral

 

71



--------------------------------------------------------------------------------

Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Article IV, in any amendment or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

(kkkk) On the Third Amendment Effective Date, Section 9.06 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right (in consultation with the Borrower so long as there exists
no Event of Default), to appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders and the L/C Issuer,
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided that if the Administrative Agent shall notify the Borrower and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the L/C Issuer under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer, (b) the retiring L/C Issuer
shall be discharged from all of their

 

72



--------------------------------------------------------------------------------

respective duties and obligations hereunder or under the other Loan Documents,
and (c) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring L/C Issuer to effectively
assume the obligations of the retiring L/C Issuer with respect to such Letters
of Credit.

(llll) On the Third Amendment Effective Date, Section 9.09 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Loan or L/C Obligation shall then be due and payable as herein expressed
or by declaration or otherwise and irrespective of whether the Administrative
Agent shall have made any demand on the Borrower) shall be entitled and
empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.04(i) and (j), 2.07, 2.10 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.07,
2.10 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

 

73



--------------------------------------------------------------------------------

(mmmm) On the Third Amendment Effective Date, Section 9.10 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

9.10 Collateral and Guaranty Matters. Each of the Lenders (including in its
capacities as a potential Cash Management Bank and a potential Hedge Bank) and
the L/C Issuer irrevocably authorize the Administrative Agent, at its option and
in its discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Secured Obligations (other than (A) contingent
indemnification obligations and (B) obligations and liabilities under Secured
Cash Management Agreements and Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the L/C Issuer shall have been made), (ii) that is sold
or to be sold as part of or in connection with any sale permitted hereunder or
under any other Loan Document, or (iii) if approved, authorized or ratified in
writing in accordance with Section 10.01;

(b) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and

(c) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will, at the Borrower’s expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this
Section 9.10.

(nnnn) On the Third Amendment Effective Date, the Credit Agreement is hereby
amended by adding a new Section 9.11 as follows:

9.11 Secured Cash Management Agreements and Secured Hedge Agreements. No Cash
Management Bank or Hedge Bank that obtains the benefits of Section 8.03, any
Guaranty or any Collateral by virtue of the provisions hereof or of any Guaranty
or any Collateral Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any

 

74



--------------------------------------------------------------------------------

Collateral) other than in its capacity as a Lender and, in such case, only to
the extent expressly provided in the Loan Documents. Notwithstanding any other
provision of this Article IX to the contrary, the Administrative Agent shall not
be required to verify the payment of, or that other satisfactory arrangements
have been made with respect to, Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements unless the Administrative
Agent has received written notice of such Obligations, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be.

(oooo) On the Third Amendment Effective Date, the Credit Agreement is hereby
amended by adding a new Section 9.12 as follows:

9.12 Intercreditor Agreement.

(a) Each Lender acknowledges that because (i) Collateral is being granted to
secure both the Secured Parties and the Term Loan Secured Parties and
(ii) mandatory prepayment provisions under have been added to Section 2.06(c) of
this Agreement and the Term Loan Agreement pursuant to the Third Amendment and a
second amendment to the Term Loan Agreement, respectively, it is necessary for
the Secured Parties under this Agreement and the Term Loan Secured Parties to
enter into an intercreditor arrangement to provide that such Collateral is
securing the Secured Obligations on a pari passu basis and that the mandatory
prepayments will be shared among the Secured Parties and the Term Loan Secured
Parties on a pari passu basis.

(b) Notwithstanding the provisions in this Agreement and/or any other Loan
Document, each Lender and Secured Party agrees to each of the terms and
provisions of the Intercreditor Agreement,

(c) Each Lender and Secured Party agrees to be bound by the terms and provisions
of the Intercreditor Agreement;

(d) Each Lender and Secured Party agrees and acknowledges that each
representation, warranty and covenant made by the Administrative Agent on its
behalf in the Intercreditor Agreement is hereby made by each such Lender and
Secured Party herein (and fully incorporated herein by reference) and each
Lender and Secured Party acknowledges and aggress that the Administrative Agent
was authorized to make each such representation, warranty and covenant in the
Intercreditor Agreement on its behalf;

(e) Each Lender and Secured Party agrees to comply with, and perform its
obligations under, the terms and provisions of the Intercreditor Agreement; and

(f) Each Lender and Secured Party agrees and acknowledges that any authority,
right or action granted to the Administrative Agent by the Lenders and/or the
Secured Parties hereunder, or under any other Loan Document, may be exercised by
the Collateral Agent as if such authority, right or action was granted to the
Collateral Agent directly by each Lender hereunder.

 

75



--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary, so long as the Intercreditor
Agreement is in full force and effect:

(i) the Administrative Agent and Lenders each hereby delegate to the Collateral
Agent the power and authority in the Collateral Agent’s exclusive and sole
discretion, to exercise any and all discretion granted herein and in the other
Loan Documents to the Administrative Agent in connection with the Collateral and
the Collateral Documents,

(ii) any item, document, certificate or monies delivered by the Borrower to the
Collateral Agent in connection with the Collateral, Collateral Documents or
Section 2.06(c), shall constitute delivery to the Administrative Agent.

Each Lender further acknowledges and agrees that the terms and provisions of the
Intercreditor Agreement govern and control over the terms and provisions of this
Agreement and the other Loan Documents. Notwithstanding the foregoing or
anything herein, any other Loan Document or in the Intercreditor Agreement to
the contrary, the Borrower may not rely on this provision or on the terms of the
Intercreditor Agreement.

(pppp) On the Third Amendment Effective Date, Section 10.02 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower, the Administrative Agent or the L/C Issuer, to the
address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

76



--------------------------------------------------------------------------------

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

 

77



--------------------------------------------------------------------------------

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent and
the L/C Issuer may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the Borrower, the
Administrative Agent and the L/C Issuer. In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Committed Loan Notices or any conversion or
continuation) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Administrative Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

(qqqq) On the Third Amendment Effective Date, Section 10.03 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

10.03 No Waiver; Cumulative Remedies.

(a) No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

 

78



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent and, if applicable, the Collateral Agent) in accordance
with Section 8.02 for the benefit of all the Lenders and the L/C Issuer;
provided, however, that the foregoing shall not prohibit (a) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Loan Documents, (b) the L/C Issuer from exercising the rights and
remedies that inure to its benefit (solely in its capacity as L/C Issuer)
hereunder and under the other Loan Documents, (c) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of
Section 2.14), (d) any Lender from demanding or bringing an action to collect
any amount due and payable to such Lender, or (e) any Lender from filing proofs
of claim or appearing and filing pleadings on its own behalf during the pendency
of a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.14,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

(rrrr) On the Third Amendment Effective Date, Section 10.04(d) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

(ssss) On the Third Amendment Effective Date, Section 10.06 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective

 

79



--------------------------------------------------------------------------------

successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 10.06(b), (ii) by way of participation in accordance with
the provisions of Section 10.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.06(f), or (iv) to an
SPC in accordance with the provisions of Section 10.06(g) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection
(d) of this Section and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent, the L/C Issuer and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 10.06(b), participations in L/C Obligations) at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;

 

80



--------------------------------------------------------------------------------

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments if such assignment is to
a Person that is not a Lender with a Commitment; and

(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding).

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to

 

81



--------------------------------------------------------------------------------

be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with respect
to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries ) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Lenders
and the L/C Issuer shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.06(b).
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.14 as though it were a Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant,

 

82



--------------------------------------------------------------------------------

unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 3.01 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 3.01(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

(h) Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower (an “SPC”) the
option to provide all or any part of any Committed Loan that such Granting
Lender would otherwise be obligated to make pursuant to this Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPC to fund any
Committed Loan, and (ii) if an SPC elects not to exercise such option or
otherwise fails to make all or any part of such Committed Loan, the Granting
Lender shall be obligated to make such Committed Loan pursuant to the terms
hereof or, if it fails to do so, to make such payment to the Administrative
Agent as is required under Section 2.13(b)(ii). Each party hereto hereby agrees
that (i) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrower under this Agreement (including its obligations
under Section 3.04), (ii) no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement for which a Lender would be liable, and
(iii) the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder. The making of a Committed Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Committed Loan were made by such Granting Lender. In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or

 

83



--------------------------------------------------------------------------------

other senior debt of any SPC, it will not institute against, or join any other
Person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency, or liquidation proceeding under the laws of the United
States or any State thereof. Notwithstanding anything to the contrary contained
herein, any SPC may (i) with notice to, but without prior consent of the
Borrower and the Administrative Agent and with the payment of a processing fee
in the amount of $3,500 (which processing fee may be waived by the
Administrative Agent in its sole discretion), assign all or any portion of its
right to receive payment with respect to any Committed Loan to the Granting
Lender and (ii) disclose on a confidential basis any non-public information
relating to its funding of Committed Loans to any rating agency, commercial
paper dealer or provider of any surety or Guarantee or credit or liquidity
enhancement to such SPC.

(i) Resignation as L/C Issuer after Assignment. Notwithstanding anything to the
contrary contained herein, if at any time Bank of America assigns all of its
Commitment and Loans pursuant to Section 10.06(b), Bank of America may, upon 30
days’ notice to the Borrower and the Lenders, resign as L/C Issuer. In the event
of any such resignation as L/C Issuer, the Borrower shall be entitled to appoint
from among the Lenders a successor L/C Issuer hereunder; provided, however, that
no failure by the Borrower to appoint any such successor shall affect the
resignation of Bank of America as L/C Issuer. If Bank of America resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). Upon the appointment of a successor L/C Issuer, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer, and (b) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

(tttt) On the Third Amendment Effective Date, Section 10.07 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of

 

84



--------------------------------------------------------------------------------

rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including Federal and state securities Laws.

(uuuu) On the Third Amendment Effective Date, Section 10.08 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrower or any other Loan Party against any and all of the obligations
of the Borrower or such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the L/C Issuer,
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender or the L/C Issuer different from
the branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender, the L/C Issuer and their respective Affiliates

 

85



--------------------------------------------------------------------------------

under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the L/C Issuer or their respective
Affiliates may have. Each Lender and the L/C Issuer agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

(vvvv) On the Third Amendment Effective Date, Section 10.10 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.

(wwww) On the Third Amendment Effective Date, Section 10.13 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is an Impacted Lender, then the Administrative
Agent or the L/C Issuer may, at the sole expense of the Borrower, or the
Borrower may, at its sole expense and effort, in each case upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

 

86



--------------------------------------------------------------------------------

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

(xxxx) On the Third Amendment Effective Date, Section 10.16 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Arrangers are
arm’s-length commercial transactions between the Borrower and its Affiliates, on
the one hand, and the Administrative Agent and the Arrangers, on the other hand,
(B) the Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Administrative Agent and the Arrangers is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) neither the Administrative Agent nor any of the Arrangers
has any obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
the Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Administrative Agent nor any of the Arrangers
has any obligation to disclose any of such interests to the Borrower or its
Affiliates. To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against the Administrative Agent and
the Arrangers with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

(yyyy) On the Third Amendment Effective Date, Section 10.17 of the Credit
Agreement is hereby deleted in its entirety and replace with the following text:
“Intentionally Deleted.”

(zzzz) On the Third Amendment Effective Date, Section 10.18 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

 

87



--------------------------------------------------------------------------------

10.18 USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” an
anti-money laundering rules and regulations, including the Act.

(aaaaa) On the Third Amendment Effective Date, Section 10.19 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

10.19 Amendment, Restatement, Extension, Renewal and Increase in Uncommitted
Option. This Agreement is an amendment, restatement, extension, renewal and
increase of the Existing Credit Agreement, and, as such, except for the
Obligations as defined in the Existing Credit Agreement (which shall survive, be
renewed and restated by the terms of this Agreement), all other terms and
provisions supersede in their entirety the Existing Credit Agreement.

(bbbbb) On the Third Amendment Effective Date, the Credit Agreement is hereby
amended by adding a new Section 10.20 as follows:

10.20 Release of Collateral.

(a) No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall release all or substantially all of the Collateral, and
this provision may not be waived or amended without the consent of each Lender.

(b) The Borrower covenants and agrees that each reference herein to the
Administrative Agent relating to (i) the Collateral, the Guaranty or any other
Collateral Document, or any of the rights and remedies of the Administrative
Agent in connection therewith, (ii) any mandatory prepayment under
Section 2.06(c) or (iii) any other matter or provision subject to the
Intercreditor Agreement, shall be a reference to the Collateral Agent to the
extent the Intercreditor Agreement is in full force and effect.

(ccccc) On the Third Amendment Effective Date, the Credit Agreement is hereby
amended by adding a new Section 10.21 as follows:

 

88



--------------------------------------------------------------------------------

10.21 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

(ddddd) On the Third Amendment Effective Date, Exhibit C of the Credit Agreement
is deleted in its entirety.

(eeeee) On the Third Amendment Effective Date, Exhibit E of the Credit Agreement
is deleted in its entirety and Exhibit E attached hereto is substituted in its
stead.

(fffff) On the Third Amendment Effective Date, Exhibit G of the Credit Agreement
is deleted in its entirety and Exhibit G attached hereto is substituted in its
stead.

(ggggg) On the Third Amendment Effective Date, a new Exhibit I of the Credit
Agreement is added in its entirety to the Exhibits to the Credit Agreement in
alphabetical order in the form attached hereto as Exhibit I.

(hhhhh) On the Third Amendment Effective Date, Schedule 2.01 of the Credit
Agreement is deleted in its entirety and Schedule 2.01 attached hereto is
substituted in its stead.

(iiiii) On the Third Amendment Effective Date, a new Schedule 5.08(b) of the
Credit Agreement is added in its entirety to the Schedules to the Credit
Agreement in numerical order in the form attached hereto as Schedule 5.08(b).

(jjjjj) On the Third Amendment Effective Date, a new Schedule 5.08(c) of the
Credit Agreement is added in its entirety to the Schedules to the Credit
Agreement in numerical order in the form attached hereto as Schedule 5.08(c).

(kkkkk) On the Third Amendment Effective Date, a new Schedule 5.08(d)(i) of the
Credit Agreement is added in its entirety to the Schedules to the Credit
Agreement in numerical order in the form attached hereto as Schedule 5.08(d)(i).

(lllll) On the Third Amendment Effective Date, a new Schedule 5.08(d)(ii) of the
Credit Agreement is added in its entirety to the Schedules to the Credit
Agreement in numerical order in the form attached hereto as Schedule
5.08(d)(ii).

(mmmmm) On the Third Amendment Effective Date, a new Schedule 5.08(e) of the
Credit Agreement is added in its entirety to the Schedules to the Credit
Agreement in numerical order in the form attached hereto as Schedule 5.08(e).

(nnnnn) On the Third Amendment Effective Date, a new Schedule 5.09(b) of the
Credit Agreement is added in its entirety to the Schedules to the Credit
Agreement in numerical order in the form attached hereto as Schedule 5.09(b).

 

89



--------------------------------------------------------------------------------

(ooooo) On the Third Amendment Effective Date, Schedule 5.13 of the Credit
Agreement is deleted in its entirety and Schedule 5.13 attached hereto is
substituted in its stead.

(ppppp) On the Third Amendment Effective Date, a new Schedule 6.12 of the Credit
Agreement is added in its entirety to the Schedules to the Credit Agreement in
numerical order in the form attached hereto as Schedule 6.12.

(qqqqq) On the Third Amendment Effective Date, a new Schedule 6.12(d) of the
Credit Agreement is added in its entirety to the Schedules to the Credit
Agreement in numerical order in the form attached hereto as Schedule 6.12(d).

(rrrrr) On the Third Amendment Effective Date, a new Schedule 6.12(e) of the
Credit Agreement is added in its entirety to the Schedules to the Credit
Agreement in numerical order in the form attached hereto as Schedule 6.12(e).

(sssss) On the Third Amendment Effective Date, a new Schedule 6.12(f) of the
Credit Agreement is added in its entirety to the Schedules to the Credit
Agreement in numerical order in the form attached hereto as Schedule 6.12(f).

(ttttt) On the Third Amendment Effective Date, Schedule 7.01 of the Credit
Agreement is deleted in its entirety and Schedule 7.01 attached hereto is
substituted in its stead.

(uuuuu) On the Third Amendment Effective Date, Schedule 7.02 of the Credit
Agreement is deleted in its entirety.

(vvvvv) On the Third Amendment Effective Date, Schedule 7.03 of the Credit
Agreement is deleted in its entirety and Schedule 7.03 attached hereto is
substituted in its stead.

(wwwww) On the Third Amendment Effective Date, Schedule 10.02 of the Credit
Agreement is deleted in its entirety and Schedule 10.02 attached hereto is
substituted in its stead.

(xxxxx) On the Third Amendment Effective Date, Schedule 10.06 of the Credit
Agreement is deleted in its entirety.

SECTION 2. REPRESENTATIONS AND WARRANTIES TRUE; NO EVENT OF DEFAULT. By its
execution and delivery hereof, the Borrower represents and warrants that, as of
the date of this Amendment:

(a) (i) the Borrower has full power and authority to execute and deliver this
Third Amendment, (ii) this Third Amendment has been duly executed and delivered
by the Borrower, and (iii) this Third Amendment and the Credit Agreement, as
amended hereby, constitute the legal, valid and binding obligations of the
Borrower, enforceable in accordance with the terms hereof (subject as to
enforcement of remedies to any applicable bankruptcy, reorganization,
moratorium, or other laws or principles of equity affecting the enforcement of
creditors’ rights generally);

 

90



--------------------------------------------------------------------------------

(b) there exists no Event of Default or Default under the Credit Agreement as
amended hereby both before and after giving effect to this Third Amendment;

(c) the representations and warranties set forth in the Credit Agreement as
amended hereby and other Loan Documents are true and correct on the date hereof
both before and after giving effect to this Third Amendment, except that any
representations and warranties made as of a specific date are true and correct
in all material respects as of such date;

(d) the Credit Agreement, as amended hereby, and the other Loan Documents remain
in full force and effect; and

(e) neither the execution, delivery and performance of this Third Amendment or
the Credit Agreement, as amended hereby, nor the consummation of any
transactions contemplated herein or therein, will conflict with any Law or
Organization Documents of the Borrower, or any indenture, agreement or other
instrument to which the Borrower or any of its property is subject; and

(f) no authorization, approval, consent, or other action by, notice to, or
filing with, any governmental authority or other Person not previously obtained
is required for the execution, delivery or performance by the Borrower of this
Third Amendment.

SECTION 3. CONDITIONS TO EFFECTIVENESS. The amendments contained in Section 1 of
this Amendment shall not become effective until each of the following terms and
conditions has been satisfied or waived:

(a) the Administrative Agent shall have received executed signature pages of
this Third Amendment prior to December 18, 2008 at 3:00 p.m., eastern time from
the Borrower, the Administrative Agent and Lenders constituting not less than
the Required Lenders (the “Approving Lenders”);

(b) the Administrative Agent shall have received for the account of the
Approving Lenders, an amendment fee in immediately available funds in an amount
equal to the product of (x) 0.25% and (y) each such Approving Lender’s
Commitment (after giving effect to this Third Amendment);

(c) the Borrower shall have paid (i) the fees, costs and out-of-pocket expenses
incurred by counsel to the Administrative Agent and the Collateral Agent through
the date hereof in connection with the preparation, negotiation, execution and
delivery of this Third Amendment and all transactions contemplated hereby and
thereby and (ii) all fees required to be paid to the Administrative Agent in
connection with the Third Amendment pursuant to that certain Engagement Letter,
dated as of November 10, 2008, between Bank of America and the Borrower (as
amended, the “Engagement Letter”);

 

91



--------------------------------------------------------------------------------

(d) (i) there shall exist (A) no Default, (B) no events or circumstances that
would constitute a Material Adverse Effect, and (C) no default or breach under
the Engagement Letter, in each case of (A) through (C) preceding, before and
immediately after giving effect to this Third Amendment, and (ii) the
Outstanding Amount on the Third Amendment Effective Date shall not exceed the
amount of the Aggregate Commitments as reduced by the terms of this Third
Amendment;

(e) the Borrower shall not have breached any provision of this Third Amendment
and each representation and warranty set forth in Section 2 of this Third
Amendment shall be true and correct in all material respects both before and
after giving effect to the activation of the Third Amendment;

(f) the Administrative Agent shall have received evidence of the execution by
the required parties to a comparable amendment to the Term Loan Agreement, among
Media General, Inc., as the Borrower, the Bank of Tokyo-Mitsubishi UFJ, Ltd.,
New York Branch, as Administrative Agent, and the other agents and lenders party
thereto, on terms substantially similar to the terms of this Third Amendment or
otherwise acceptable to the Administrative Agent;

(g) the Administrative Agent shall have received an acknowledgment, dated the
date hereof and executed by each Guarantor, acknowledging and agreeing to the
provisions and agreements of the Borrower in this Third Amendment;

(h) the Collateral Agent shall have received, in each case fully executed and in
form and substance satisfactory to the Collateral Agent and its counsel:

(i) Security Agreements from the Borrower and each of its Subsidiaries, duly
executed by each Loan Party, granting a Lien and security interest in agreed to
assets of the Borrower and its Subsidiaries, together with (as applicable):

(A) acknowledgment copies of financing statements, in form appropriate for
filing under the Uniform Commercial Code of all jurisdictions that the
Administrative Agent may deem necessary or desirable in order to perfect the
Liens created under the Security Agreements, covering the Collateral described
in the Security Agreements,

(B) completed requests for information, dated on or before the date of the Third
Amendment Effective Date, listing the financing statements referred to in clause
(A) above and listing all other effective financing statements filed in any
jurisdiction that name any Loan Party as debtor, together with copies of such
other financing statements,

(C) evidence of the completion of all other actions, recordings and filings of
or with respect to the Security Agreements necessary in order to perfect the
Liens created thereby, except to the extent permitted by the terms of the Credit
Agreement, as amended hereby, to be performed after the Third Amendment
Effective Date,

 

92



--------------------------------------------------------------------------------

(D) each account control agreements, each securities account control agreement
and each commodity account control agreement in order to perfect and maintain a
security interest and Lien in all cash and cash equivalents of the Borrower and
each Subsidiary, in each case duly executed by the appropriate parties,

(E) a schedule listing all motor vehicles in which each Loan Party has any
interest and which vehicles have a fair market value of $20,000 or more per
vehicle, are a broadcast or remote production vehicle or are otherwise material
to the operations of such Loan Party, such schedule and information supporting
the vehicle values and use to be in form acceptable to Administrative Agent,

(F) to the extent requested by the Administrative Agent, copies of any requested
agreements and contracts, together with an assignment and consent to such
assignment, in form acceptable to the Administrative Agent, duly executed by
each party to such assigned agreements other than the Loan Parties, and

(G) evidence that all other action necessary in order to perfect the Liens
created under the Security Agreements has been taken;

(ii) Pledge Agreements from the Borrower and each of its Subsidiaries, duly
executed by each applicable Loan Party pledging 100% of the equity interests in
all of the Subsidiaries of the Borrower and other owned minority equity
interests (subject to obtaining any required consents), together with (as
applicable):

(A) certificates (which certificates shall not contain any restriction on
transfer not acceptable to Collateral Agent) representing the pledged equity
interests referred to therein accompanied by undated stock powers executed in
blank and instruments evidencing the pledged debt indorsed in blank,

(B) acknowledgment copies of financing statements, in form appropriate for
filing under the Uniform Commercial Code of all jurisdictions that the
Collateral Agent specifically requires in order to perfect the Liens created
under the Pledge Agreements, covering the Collateral described in the Pledge
Agreements,

(C) completed requests for information, dated on or before the date of the Third
Amendment Effective Date, listing the financing statements referred to in clause
(B) above and listing all other effective financing statements filed in any
jurisdiction that name any Loan Party as debtor, together with copies of such
other financing statements,

 

93



--------------------------------------------------------------------------------

(D) evidence of the completion of all other actions, recordings and filings of
or with respect to the Pledge Agreements necessary in order to perfect the Liens
created thereby,

(E) waiver of transfer restrictions in the Organization Documents of each issuer
of pledged equity interests, if any;

(F) evidence that all other action necessary in order to perfect the Liens
created under the Pledge Agreements has been taken;

(iii) a First Restated Guaranty Agreement, duly executed by all Subsidiaries of
the Borrower; and

(iv) all other Collateral Documents required to be delivered on or prior to the
Third Amendment Effective Date, executed by each party to such Collateral
Documents; and

(i) the Collateral Agent shall have received security agreements for filing with
the United States Copyright Office, United States Patent and Trademark Office
and each other applicable Governmental Authority in form necessary to perfect
the security interest granted by Borrower and its Subsidiaries pursuant to the
Security Agreements in their respective intellectual property and IP Rights,
executed by all appropriate Persons;

(j) For each piece of real property listed on Schedule 3 attached hereto (unless
waived in writing by the Administrative Agent as to immaterial properties):

(i) copies of all existing or previously issued title insurance policies,
binders and/or commitments with respect to each such property;

(ii) copies of all existing or previously conducted surveys and mapping with
respect to each such property;

(iii) copies of all existing or previously generated Phase 1 environmental site
assessments or any other material environmental report with respect to each such
property;

(iv) copies of all existing or previously generated flood certification or other
studies or reports generated regarding the flood status of each such property;

(v) copies of all existing or previously conducted environmental reports with
respect to each such property; and

(vi) copies of all existing or previously conducted appraisals with respect to
each such property;

(k) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible

 

94



--------------------------------------------------------------------------------

Officer thereof authorized to act as a Responsible Officer in connection with
this Agreement and the other Loan Documents to which such Loan Party is a party
or is to be a party;

(l) a favorable opinion of McGuire Woods, counsel to the Loan Parties, addressed
to the Administrative Agent, the Collateral Agent and each Lender, in form and
substance acceptable to the Administrative Agent and as to the matters
concerning the Loan Parties and the Loan Documents as the Administrative Agent
and the Collateral Agent may reasonably request;

(m) a certificate of a Responsible Officer of each Loan Party:

(i) attaching such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that (A) the Borrower is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification and
(B) each of the Subsidiaries is validly existing, in good standing and qualified
to engage in business in each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect,

(ii) attaching such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party; and

(iii) either (A) attaching copies of all consents, licenses and approvals
required in connection with the consummation by such Loan Party of the
transaction and the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

(n) certificates attesting to the Solvency of each Loan Party before and after
giving effect to this Third Amendment, from its chief financial officer;

(o) evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect, together with the certificates of
insurance, naming the Administrative Agent, on behalf of the Lenders, as an
additional insured or loss payee, as the case may be, under all insurance
policies maintained with respect to the assets and properties of the Loan
Parties that constitutes Collateral;

 

95



--------------------------------------------------------------------------------

(p) an information updating all Schedules to the Credit Agreement, in each case
in form and substance satisfactory to the Administrative Agent and otherwise
acceptable to the Administrative Agent;

(q) a copy of the Intercreditor Agreement among the Administrative Agent and the
agent for the lenders to the Term Loan Agreement, in form and substance
acceptable to the Administrative Agent and duly executed by all parties thereto;

(r) (i) financial statement projections of the Borrower showing major business
lines, including without limitation, balance sheet, income statement and cash
flows, and (ii) a pro-forma covenant calculation based on the projections
evidencing compliance with each provision of Section 7.11 of the Credit
Agreement as amended hereby, in each case of (i) and (ii) preceding for each
delivery of such projections and a pro-forma covenant calculation, computed and
prepared on a quarterly basis for the first eight fiscal quarters after the
Third Amendment Effective Date and on an annual basis thereafter for the
remaining period through the Maturity Date; provided, however, the Borrower and
the Lenders acknowledge and agree that (x) such projections will be based upon
Borrower’s good faith judgment and the information available to the Borrower at
the time such projections are prepared and (y) all such projections shall be in
a form reasonably satisfactory to the Administrative Agent; and

(s) the Administrative Agent shall have received such other documents,
instruments, and certificates, in form and substance satisfactory to
Administrative Agent and the Lenders, as the Administrative Agent and the
Lenders shall deem necessary or appropriate in connection with this Third
Amendment and the transactions contemplated hereby.

SECTION 4. FURTHER ASSURANCES. The Borrower shall execute and deliver such
further agreements, documents, instruments, and certificates in form and
substance satisfactory to the Administrative Agent, as the Administrative Agent
or any Lender may deem necessary or appropriate in connection with this Third
Amendment.

SECTION 5. COSTS, EXPENSES AND TAXES. The Borrower agrees to pay on demand all
costs and expenses of the Administrative Agent in connection with the
preparation, reproduction, execution and delivery of this Third Amendment and
the other instruments and documents to be delivered hereunder (including the
reasonable fees and out-of-pocket expenses of counsel for the Administrative
Agent with respect thereto).

SECTION 6. NO WAIVER. The execution and delivery of this Amendment shall not
constitute a waiver of any undisclosed Default or Event of Default in existence
as of the Third Amendment Effective Date.

SECTION 7. CAPTIONS. Section captions used in this Amendment are for convenience
only and shall not affect the construction of this Amendment.

SECTION 8. GOVERNING LAW. THIS AMENDMENT SHALL BE A CONTRACT MADE UNDER AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. Wherever possible each provision
of this Amendment shall be interpreted in such manner as to

 

96



--------------------------------------------------------------------------------

be effective and valid under applicable laws, but if any provision of this
Amendment shall be prohibited by or invalid under such laws, such provision
shall be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Amendment.

SECTION 9. REFERENCE TO CREDIT AGREEMENT. Except as herein amended, the Credit
Agreement shall remain in full force and effect and is hereby ratified in all
respects. On and after the effectiveness of the amendment to the Credit
Agreement accomplished hereby, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of like import, and each
reference to the Credit Agreement in any Note and in any other agreement,
document or other instrument executed and delivered pursuant to the Credit
Agreement, shall mean and be a reference to the Credit Agreement.

SECTION 10. LOAN DOCUMENT. This Amendment is a Loan Document and is subject to
all provisions of the Credit Agreement applicable to Loan Documents, all of
which are incorporated in this Amendment by reference the same as if set forth
in this Amendment verbatim.

SECTION 11. SEVERABILITY. Any provisions of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provisions so held to be invalid or unenforceable.

SECTION 12. SUCCESSORS AND ASSIGNS. This Amendment shall be binding upon the
parties hereto and their respective successors and assigns, and shall inure to
the sole benefit of the parties hereto and the successors and assigns of the
Administrative Agent and the Lenders. Notwithstanding the foregoing, the
Borrower shall not assign its rights or duties hereunder without the consent of
the Administrative Agent and the Lenders.

SECTION 13. RELEASE. The Borrower hereby unconditionally and irrevocably
remises, acquits, and fully and forever releases and discharges the
Administrative Agent and the Lenders and all respective affiliates and
subsidiaries of the Administrative Agent and the Lenders, their respective
officers, servants, employees, agents, attorneys, principals, directors and
shareholders, and their respective heirs, legal representatives, successors and
assigns (collectively, the “Released Lender Parties”) from any and all claims,
demands, causes of action, obligations, remedies, suits, damages and liabilities
(collectively, the “Borrower Claims”) of any nature whatsoever, whether now
known, suspected or claimed, whether arising under common law, in equity or
under statute, which the Borrower ever had or now has against the Released
Lender Parties which may have arisen at any time on or prior to the date of this
Amendment and which were in any manner related to any of the Loan Documents or
the enforcement or attempted enforcement by the Administrative Agent or the
Lenders of rights, remedies or recourses related thereto. The Borrower covenants
and agrees never to commence, voluntarily aid in any way, prosecute or cause to
be commenced or prosecuted against any of the Released Lender Parties any action
or other proceeding based upon any of the Borrower Claims which may have arisen
at any time on or prior to the date of this Amendment and were in any manner
related to any of the Loan Documents. The agreements of the Borrower set forth
in this Section 13 shall survive termination of this Amendment.

 

97



--------------------------------------------------------------------------------

SECTION 14. ACKNOWLEDGMENT OF THE BORROWER. THE BORROWER ACKNOWLEDGES AND AGREES
THAT THE LENDERS AND THE ADMINISTRATIVE AGENT EXECUTING THIS AGREEMENT HAVE DONE
SO IN THEIR SOLE DISCRETION, AND WITHOUT ANY OBLIGATION, EXPRESS OR IMPLIED, TO
EXTEND OR RENEW THE LOAN DOCUMENTS UPON MATURITY, AND WITHOUT ANY OBLIGATION TO
AGREE TO ANY FORBEARANCE OR WAIVER.

SECTION 15. NO ORAL AGREEMENTS. THIS WRITTEN AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

SECTION 16. EXECUTION IN COUNTERPARTS. This Third Amendment may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which when taken together shall constitute but one and
the same instrument. For purposes of this Third Amendment, a counterpart hereof
(or signature page thereto) signed and transmitted by any Person party hereto to
the Administrative Agent (or its counsel) by facsimile machine, telecopier or
electronic mail is to be treated as an original. The signature of such Person
thereon, for purposes hereof, is to be considered as an original signature, and
the counterpart (or signature page thereto) so transmitted is to be considered
to have the same binding effect as an original signature on an original
document.

SECTION 17. HEADINGS. Section headings in this Third Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Third Amendment for any other purpose.

SECTION 18. SUBMISSION TO JURISDICTION; WAIVERS.

(a) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS THIRD AMENDMENT OR ANY OTHER LOAN DOCUMENT,
OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER

 

98



--------------------------------------------------------------------------------

PROVIDED BY LAW. NOTHING IN THIS THIRD AMENDMENT OR IN ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C
ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
THIRD AMENDMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER
LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(b) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS THIRD AMENDMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (A) OF THIS SECTION. EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(c) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY AGREES THAT SERVICE OF
PROCESS IN ANY ACTION OR PROCEEDING MAY BE EFFECTED BY MAILING A COPY THEREOF BY
REGISTERED OR CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL),
POSTAGE PREPAID, TO ITS ADDRESS SET FORTH ON THE SCHEDULE TO THE CREDIT
AGREEMENT OR ON ITS ADMINISTRATIVE QUESTIONNAIRE, AS APPLICABLE, OR AT SUCH
OTHER ADDRESS OF WHICH THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED
PURSUANT TO THE TERMS OF THE CREDIT AGREEMENT. NOTHING IN THIS THIRD AMENDMENT
WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.

SECTION 19. WAIVERS OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS THIRD AMENDMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS THIRD AMENDMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

99



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Third Amendment to Credit Agreement is executed as of
the date first set forth above.

 

MEDIA GENERAL, INC. By:  

/s/ John A. Schauss

Name:   John A. Schauss Title:  

Vice President - Finance and

Chief Financial Officer

 

Third Amendment to Credit Agreement - Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Jay D. Marquis

Name:   Jay D. Marquis Title:   Vice President

 

Third Amendment to Credit Agreement - Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender and L/C Issuer

By:

 

/s/ Jay D. Marquis

Name:

  Jay D. Marquis

Title:

  Vice President

 

Third Amendment to Credit Agreement - Signature Page



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Joint Lead Arranger, a Co-Syndication Agent and a Lender

By:

 

/s/  E. Matthew Schaff, IV

Name:

 

E. Matthew Schaff, IV

Title:

 

Vice President

 

Third Amendment to Credit Agreement - Signature Page



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as a Co-Syndication
Agent and a Lender By:  

/s/  Joanne Nasuti

Name:  

Joanne Nasuti

Title:  

Authorized Signatory

 

Third Amendment to Credit Agreement - Signature Page



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By:  

/s/  Robert Y. Bennett

Name:  

Robert Y. Bennett

Title:  

Senior Vice President

 

Third Amendment to Credit Agreement - Signature Page



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND, PLC, as a Co-Documentation Agent and a Lender By:  

/s/  Michael T. Fabiano

Name:  

Michael T. Fabiano

Title:  

Senior Vice President

 

Third Amendment to Credit Agreement - Signature Page



--------------------------------------------------------------------------------

MIZUHO CORPORATE BANK, LTD. as a Lender By:  

/s/  Hidekatsu Take

Name:  

Hidekatsu Take

Title:  

Deputy General Manager

 

Third Amendment to Credit Agreement - Signature Page



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKINGCORPORATION as a Lender By:  

/s/  Leo Pagarigan

Name:  

Leo Pagarigan

Title:  

General Manager

 

Third Amendment to Credit Agreement - Signature Page



--------------------------------------------------------------------------------

WACHOVIA BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/  David E. Brawley

Name:  

David E. Brawley

Title:  

Senior Vice President

 

Third Amendment to Credit Agreement - Signature Page



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA,

as a Co-Documentation Agent and a Lender

By:  

/s/  Brenda S. Insull

Name:  

Brenda S. Insull

Title:  

Authorized Signatory

 

Third Amendment to Credit Agreement - Signature Page



--------------------------------------------------------------------------------

SCOTIABANC INC.,

as a Lender

By:  

/s/  J.F. Todd

Name:  

J.F. Todd

Title:  

Managing Director

 

Third Amendment to Credit Agreement - Signature Page